Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

by and between

HEDWIGS LAS VEGAS TOP TIER, LLC,

and

155 EAST TROPICANA , LLC,

April 30, 2007

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I

PURCHASE AND SALE

1

1.1

Purchase and Sale of Assets

1

1.2

Excluded Assets

2

1.3

Assumed Liabilities

2

1.4

Excluded Liabilities

3

1.5

Purchase Price

3

1.6

Purchase Price Payable at Closing

3

1.7

Purchase Price Payable at the End of the Lease Term

3

1.8

Purchase Price Adjustment

4

1.9

Allocation of Purchase Price; Tax Filings

4

1.10

Closing

5

1.11

Closing Obligations

5

1.12

Deferral of Transfer of Certain Assets

6

1.13

Adjustment and Prorations

6

ARTICLE II

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

7

2.1

Organization and Qualification

7

2.2

Authorizations, Consents and Approvals; No Violations

7

2.3

Compliance with Laws, Generally

8

2.4

Compliance with Gaming Laws

8

2.5

Financial Statements

9

2.6

No Undisclosed Liabilities

9

2.7

Absence of Certain Changes or Events

9

2.8

Litigation

10

2.9

Labor and Employment Matters

10

2.10

Taxes

11

2.11

Real Property

11

2.12

Tangible Personal Property

13

2.13

Environmental Matters

13

2.14

Intellectual Property

14

2.15

Material Contracts

15

2.16

Affiliate Contracts

16

 

i


--------------------------------------------------------------------------------


 

2.17

Suppliers

16

2.18

Brokers and Finders

16

2.19

Title to Personal Property

16

2.20

Capital Equipment

16

2.21

Disclosure

17

2.22

Licenses

17

2.23

Insurance

17

2.24

Inventory

18

2.25

Vehicles

18

2.26

Entire Business

18

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PURCHASER

18

3.1

Corporate Organization, Qualification, Power, Authority and Nationality

18

3.2

Consents and Approvals; No Violations

19

3.3

Brokers and Finders

19

ARTICLE IV

COVENANTS RELATING TO CONDUCT OF BUSINESS AND OTHER AGREEMENTS

19

4.1

Conduct of the Business

19

4.2

Access to Information

20

4.3

HSR Filing

20

4.4

Regulatory And Other Approvals

21

4.5

Reasonable Efforts

21

4.6

Publicity

21

4.7

Tax Matters

21

4.8

Further Assurances

22

4.9

Books and Records

22

4.10

Release of Liens; Consents; Permits

23

4.11

Amendment of Hooters License

23

4.12

Notice of Developments

23

4.13

Exclusivity

23

4.14

Consent of Noteholders

23

4.15

Additional Deposits if Closing is Deferred

23

4.16

Baggage

24

 

ii


--------------------------------------------------------------------------------


 

4.17

Safe Deposits

24

4.18

Valet Parking

24

4.19

Estoppel Certificates

24

4.20

Employees and Employee Benefits

24

4.21

Restructuring of Agreement

24

4.22

Failure of Condition Subsequent

25

ARTICLE V

CONDITIONS TO CONSUMMATION OF THE TRANSACTION

25

5.1

Conditions to Each Party’s Obligations to Complete the Transactions

25

5.2

Additional Conditions to the Obligation of Purchaser

25

5.3

Additional Conditions to the Obligation of Seller

27

ARTICLE VI

OBLIGATIONS AFTER CLOSING

27

6.1

Survival of Representations, Warranties and Covenants; Indemnification

27

6.2

Offset of Certain Claims

30

ARTICLE VII

TERMINATION

30

7.1

Termination

30

7.2

Effect of Termination

31

ARTICLE VIII

DEFINITIONS; INTERPRETATION; EFFECTIVENESS OF AMENDMENT

31

8.1

Definitions

31

8.2

Interpretation

42

ARTICLE IX

MISCELLANEOUS AND GENERAL

43

9.1

Payment of Expenses and Other Payments

43

9.2

Amendment

43

9.3

Waiver and Extension

43

9.4

Counterparts

43

9.5

Governing Law

43

9.6

Specific Performance

43

9.7

Submission to Jurisdiction

43

9.8

Notices

44

9.9

Entire Agreement; Assignment

45

9.10

Parties in Interest

45

9.11

Validity

45

 

iii


--------------------------------------------------------------------------------


 

9.12

Attorneys’ Fees

46

9.13

Currency

46

9.14

Captions

46

9.15

Public Announcements

46

 

SCHEDULE 1.2 -

Excluded Assets

SCHEDULE 1.3 -

Assumed Leases

SCHEDULE 1.5 -

Accrued Royalties

SCHEDULE 2.2 -

Authorizations, Consents and Approvals

SCHEDULE 2.3 -

Compliance with Laws, Generally

SCHEDULE 2.4 -

Compliance with Gaming Laws

SCHEDULE 2.6 -

Undisclosed Liabilities

SCHEDULE 2.7 -

Certain Changes or Events

SCHEDULE 2.8 -

Litigation

SCHEDULE 2.9 -

Labor and Employment Matters

SCHEDULE 2.11 -

Real Property

SCHEDULE 2.12 -

Permitted Liens

SCHEDULE 2.13 -

Environmental Matters

SCHEDULE 2.14 -

Intellectual Property

SCHEDULE 2.15 -

Material Contracts

SCHEDULE 2.16 -

Affiliate Contracts

SCHEDULE 2.17 -

Suppliers

SCHEDULE 2.22 -

Licenses

SCHEDULE 2.23 -

Insurance

SCHEDULE 2.25 -

Vehicles

 

 

EXHIBIT 1 -

Escrow Agreement

 

iv


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT, dated as of April 30, 2007 (this “Agreement”), is
by and between Hedwigs Las Vegas Top Tier, LLC, a Delaware limited liability
company, (“Purchaser”) and 155 East Tropicana, LLC, a Nevada limited liability
company, (“Seller”).

Seller owns and operates a hotel located at 155 East Tropicana Ave. in Las Vegas
Nevada (the “Hotel”), a casino located at the Hotel (the “Casino”) and various
related retail operations, including restaurants, stores and other amenities
(the “Other Operations”).  The Hotel, the Casino and the Other Operations are
collectively referred to herein as the “Business.”  Seller desires to sell to
Purchaser and Purchaser desires to purchase from Seller substantially all of
Seller’s assets and to assume certain of Seller’s liabilities.  Purchaser has
deposited or will deposit in escrow the sum of $3,000,000 under the terms of the
Escrow Agreement attached hereto as Exhibit 1 (the “Escrow Agreement”).  In
order to provide for the lawful continuation of the operations of the Casino,
Purchaser shall lease back the Casino operation to Seller as provided in a
Casino Operating Lease Agreement to be negotiated and agreed upon by and between
Seller and Purchaser on or before 5:00 p.m., pst, May 7, 2007 (the “Lease
Agreement”).

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement, intending to be legally bound,
agree as follows:


ARTICLE I


PURCHASE AND SALE


1.1           PURCHASE AND SALE OF ASSETS.  SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT, AT THE CLOSING SELLER SHALL SELL, TRANSFER, CONVEY, ASSIGN
AND DELIVER TO PURCHASER, AND PURCHASER SHALL PURCHASE, ACQUIRE AND ACCEPT FROM
SELLER ALL OF SELLER’S ASSETS OF WHATEVER KIND NATURE OR DESCRIPTION, OTHER THAN
THE EXCLUDED ASSETS.  THE ASSETS TO BE PURCHASED BY PURCHASER FROM SELLER ARE
HEREINAFTER REFERRED TO AS THE “PURCHASED ASSETS” AND INCLUDE, WITHOUT
LIMITATION:

(a)           the Real Property;

(b)           the Assignable Licenses;

(c)           the Inventory;

(d)           the Seller Intellectual Property;

(e)           the Contract Rights;

(f)            the Equipment;

(g)           the Lease Rights;

(h)           the Insurance Rights; and

1


--------------------------------------------------------------------------------


(i)            Seller’s rights in telephone numbers, domain names and other,
similar items used directly in the conduct of the Business.

Seller shall convey to Purchaser all of the Purchased Assets free and clear of
all Liens applicable to or suffered to exist by Seller, other than Permitted
Liens; provided, however, that the Gaming Assets shall not be conveyed at
Closing, shall be retained by the Seller during the term of the Lease Agreement
and shall be conveyed to Purchaser or its assignee concurrently with the
termination of the Lease Term.


1.2           EXCLUDED ASSETS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, SELLER SHALL NOT SELL TO PURCHASER AND PURCHASER SHALL NOT PURCHASE
FROM SELLER ANY OF THE FOLLOWING (THE “EXCLUDED ASSETS”), ALL DEFINED IN
ACCORDANCE WITH GAAP:

(a)           Seller’s rights under Contracts that are not Assumed Contracts or
Assumed Leases;

(b)           any rights under Licenses that Seller may not lawfully transfer to
Purchaser;

(c)           the Accounts;

(d)           the Cash;

(e)           the Receivables;

(f)            the Business Records (provided that Purchaser shall be entitled
to receive copies thereof as reasonably necessary for its conduct of the
Business);

(g)           the General Intangibles, other than those specifically enumerated
in Section 1.1;

(h)           Prepaids;

(i)            Deposits;

(j)            Notes Deferred Financing Costs;

(k)           Credit Line Deferred Financing Costs; and

(l)            the assets listed in Schedule 1.2.


1.3           ASSUMED LIABILITIES.  AT THE CLOSING, PURCHASER SHALL ASSUME (I)
THE PRINCIPAL AMOUNT, ANY PENALTIES ATTRIBUTABLE TO THE TRANSACTIONS, AND ANY
PREMIUM (BUT NOT ANY ACCRUED INTEREST OR PENALTY NOT ATTRIBUTABLE TO THE
TRANSACTIONS) UNDER THE NOTES (THE “INDEBTEDNESS”); (II) THE ADVANCE DEPOSITS;
AND (III) SELLER’S OBLIGATIONS UNDER THE ASSUMED CONTRACTS AND THE ASSUMED
LEASES; PROVIDED, HOWEVER, THAT PURCHASER SHALL ASSUME THE FOREGOING LIABILITIES
TO THE EXTENT, BUT ONLY TO THE EXTENT THAT THE NATURE AND AMOUNT OF SUCH
OBLIGATIONS ARE APPARENT ON THE FACE OF THE INSTRUMENTS DEFINING THE
INDEBTEDNESS, THE ASSUMED CONTRACTS OR THE ASSUMED

2


--------------------------------------------------------------------------------



LEASES, AS THE CASE MAY BE, OR FROM INFORMATION PROVIDED BY SELLER TO PURCHASER
IN WRITING AND ACKNOWLEDGED IN WRITING BY PURCHASER PRIOR TO THE DATE HEREOF,
AND PROVIDED FURTHER THAT ALL WARRANTY LIABILITIES AND ALL LIABILITIES FOR
BREACHES OF OR DEFAULTS RELATING TO, OR ANY PAST DUE PAYMENT OR PERFORMANCE
OBLIGATION UNDER, ANY INDEBTEDNESS, ASSUMED CONTRACT OR ASSUMED LEASE PRIOR TO
THE CLOSING ARE NOT ASSUMED AND SHALL BE THE SOLE RESPONSIBILITY OF SELLER (THE
“NON-GAMING LIABILITIES”).

The Gaming Liabilities shall not be assumed at Closing, but shall remain the
obligation of the Seller during the term of the Lease Agreement and shall be
assumed by Purchaser or its assignee concurrently with the termination of the
Lease Term.  The Non-Gaming Liabilities and the Gaming Liabilities are
collectively referred to herein as the “Assumed Liabilities.”


1.4           EXCLUDED LIABILITIES.  EXCEPT FOR THE ASSUMED LIABILITIES,
PURCHASER SHALL NOT ASSUME, BY VIRTUE OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, AND SHALL HAVE NO LIABILITY FOR, ANY DEBTS, LIABILITIES OR
OBLIGATIONS OF SELLER OF ANY KIND, CHARACTER OR DESCRIPTION WHATSOEVER EXCEPT AS
OTHERWISE AGREED TO IN THIS AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SELLER SHALL NOT, OTHER THAN AS A RESULT OF ASSUMING THE ASSUMED
CONTRACTS AND THE NOTES, ASSUME ANY OBLIGATION FOR INTERCOMPANY LIABILITIES.


1.5           PURCHASE PRICE.  THE CONSIDERATION OF THE SALE AND TRANSFER OF THE
PURCHASED ASSETS TO PURCHASER, SHALL CONSIST OF THE CASH PURCHASE PRICE AND THE
ASSUMPTION BY PURCHASER OF THE ASSUMED LIABILITIES.  THE CASH PURCHASE PRICE
SHALL BE (I) NINETY FIVE MILLION DOLLARS ($95,000,000) PLUS (II) THE CASH AMOUNT
OF THE ACCRUED ROYALTY, PLUS (III) ANY OBLIGATIONS UNDER ANY NOTES EXECUTED BY
SELLER UNDER THE LEASE AGREEMENT (INCLUDING ACCRUED INTEREST AND PENALTIES) AND
SHALL BE SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 1.8.


1.6           PURCHASE PRICE PAYABLE AT CLOSING.  AT THE CLOSING, AND SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, PURCHASER SHALL, PAY TO SELLER AT
THE CLOSING IN CASH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO ONE OR
MORE ACCOUNTS DESIGNATED BY EACH SELLER IN WRITING AT LEAST TWO (2) BUSINESS
DAYS BEFORE THE CLOSING DATE, AN AMOUNT EQUAL TO THE SUM OF (I) EIGHTY FIVE
MILLION DOLLARS ($85,000,000), PLUS (II) THE CASH AMOUNT OF THE ACCRUED ROYALTY,
MINUS (II) THE AMOUNT OF THE DISTRIBUTION TO SELLER PURSUANT TO THE ESCROW
AGREEMENT.


1.7           PURCHASE PRICE PAYABLE AT THE END OF THE LEASE TERM.  AT THE END
OF THE LEASE TERM, PURCHASER SHALL PAY TO SELLER, IN A MANNER CONSISTENT WITH
THE INSTRUCTIONS AND METHODOLOGY PROVIDED IN SECTION 1.6, THE ADDITIONAL SUM OF
(I) TEN MILLION DOLLARS ($10,000,000), PLUS (II) THE AMOUNT OF ANY OUTSTANDING
LOANS TO SELLER UNDER THE LEASE AGREEMENT (INCLUDING ACCRUED INTEREST AND
PENALTIES), REDUCED BY (III) THE AMOUNT OF ANY SETTLED CLAIMS IN FAVOR OF
PURCHASER; PROVIDED NO REDUCTION WILL BE MADE FOR CLAIMS RELATED TO SELLER’S
OBLIGATIONS UNDER THE LEASE AGREEMENT INCLUDING ANY OBLIGATIONS UNDER ANY NOTES
ISSUED BY SELLER PURSUANT TO THE LEASE AGREEMENT.  UPON THE PAYMENT OF THE
REMAINING AMOUNTS OWING UNDER THIS SECTION 1.7, SELLER SHALL CONVEY GOOD AND
MARKETABLE TITLE TO ALL GAMING ASSETS TO PURCHASER.

The amount paid by Purchaser to Seller pursuant to this Section 1.7 may be
reduced by an amount of a Third Party Claim or such lesser amount as Purchaser
and Seller reasonably agree (the “Third Party Holdback”) if and only if (a) the
Third Party Claim is against both Purchaser and Seller; (b) the Third Party
Claim arises from intentional misdeeds, including but not limited

3


--------------------------------------------------------------------------------


to intentional torts, intentional crimes or fraud; (c) the Third Party Claim is
not fully covered by an insurance policy of either Seller or Purchaser; (d) the
Third Party Holdback is deposited, together with an amount paid by Purchaser
equal to the Third Party Holdback, in an independent escrow account pending the
resolution of the Third Party Claim; (e) Seller has the right to defend itself
against the Third Party Claim; and (f) the escrow terms provide that any Third
Party Holdback not otherwise distributed in satisfaction of a Third Party Claim
shall following the final resolution of the Third Party Claim shall be promptly
distributed to Seller.  In addition, the amount paid by Purchaser to Seller
pursuant to this Section 1.7 may be further reduced by the amount Purchaser
reasonably anticipates expending on its defense of such Third Party Claim,
provided that such amount is deposited, together with an amount equal thereto in
an independent escrow account pending the resolution of the Third Party Claim
(collectively the “Defense Holdback”) and further provided that the Defense
Holdback shall upon the final resolution of the Third Party Claim be utilized to
fund the indemnity obligations of the parties under Section 6.1(j).

The amount paid by Purchaser to Seller pursuant to this Section 1.7 may be
reduced by an amount of a Direct Claim (the “Direct Holdback”) if and only if
(a) the Direct Claim shall be settled by arbitration to be administered by JAMS
in accordance with its Comprehensive Arbitration Rules and Procedures then in
effect; (b) judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof; (c) at the conclusion of arbitration, the
arbitrator shall issue an award in writing setting forth the basis for the
award; (d) the decision of the arbitrator shall be final and conclusive, and the
Purchaser and Seller waive the right to trial de novo or appeal; (e) the
prevailing party shall be entitled to recover its reasonable costs and
attorney’s fees; (f) the Direct Holdback is deposited in an independent escrow
account pending the resolution of the Direct Claim; (g) the escrow terms provide
that any Direct Holdback amount remaining in escrow following the payment to
Purchaser of any arbitration award under this Section 1.7 shall be promptly
distributed to Seller.


1.8           PURCHASE PRICE ADJUSTMENT.  ON THE DAY PRIOR TO THE CLOSING DATE,
REPRESENTATIVES OF PURCHASER AND SELLER SHALL TAKE A PHYSICAL INVENTORY OF THE
INVENTORY AS OF THE CUTOFF TIME AND SHALL DETERMINE THE AMOUNT OF ADVANCE
DEPOSITS.  IF THE INVENTORY, AS SO DETERMINED, EXCEEDS THE AMOUNT OF THE ADVANCE
DEPOSITS, PURCHASER SHALL PROMPTLY PAY THE DIFFERENCE TO SELLER.   IF THE
INVENTORY, AS SO DETERMINED, IS LESS THAN THE AMOUNT OF THE ADVANCE DEPOSITS,
SELLER SHALL PROMPTLY PAY THE DIFFERENCE TO PURCHASER.  IN THE EVENT OF ANY
DISAGREEMENT AS TO THE AMOUNT OF ANY PAYMENT REQUIRED UNDER THIS SECTION 1.8,
EACH PARTY SHALL STATE ITS POSITION AS TO THE AMOUNT OF THE REQUIRED PAYMENT AND
THE IDENTITY OF THE PAYOR AND PAYEE AND THE MATTER SHALL BE REFERRED TO AN
INDEPENDENT ARBITRATOR SELECTED BY THE PARTIES (OR IF THE PARTIES CANNOT AGREE
ON AN INDEPENDENT ARBITRATOR, BY A LAS VEGAS COURT TO WHICH EITHER PARTY MAY
APPLY FOR THAT PURPOSE) AND THE DECISION OF SUCH ARBITRATOR SHALL BE FINAL AND
BINDING ON THE PARTIES.  THE COST OF ANY SUCH ARBITRATOR SHALL BE BORNE BY THE
PARTY WHOSE STATED POSITION WAS MOST DIFFERENT FROM THE ARBITRATOR’S RULING.


1.9           ALLOCATION OF PURCHASE PRICE; TAX FILINGS.  WITHIN SIXTY (60) DAYS
OF THE DATE OF THIS AGREEMENT, SELLER SHALL PROVIDE TO PURCHASER ITS PROPOSED
SCHEDULE OF ALLOCATION OF THE PURCHASE PRICE AMONG THE PURCHASED ASSETS (THE
“PURCHASE PRICE ALLOCATION”). IN THE EVENT THAT PURCHASER DOES NOT AGREE WITH
SELLER’S PROPOSED PURCHASE PRICE ALLOCATION, OR ANY PORTION THEREOF, PURCHASER
AND SELLER SHALL ENDEAVOR IN GOOD FAITH TO RESOLVE SUCH DISAGREEMENT WITHIN

4


--------------------------------------------------------------------------------



THIRTY (30) DAYS FOLLOWING THE DATE OF THIS AGREEMENT. IF PURCHASER AND SELLER
ARE UNABLE TO RESOLVE SUCH DISAGREEMENT WITHIN SUCH TIME PERIOD, THEN ANY
DISPUTED MATTER(S) WILL BE FINALLY AND CONCLUSIVELY RESOLVED BY AN INDEPENDENT
ACCOUNTING FIRM OF RECOGNIZED NATIONAL STANDING WITH NO EXISTING RELATIONSHIP
WITH EITHER PARTY THAT IS MUTUALLY SELECTED BY PURCHASER AND SELLER (THE
“AUDITOR”) AS PROMPTLY AS PRACTICABLE, AND SUCH RESOLUTION(S) WILL BE REFLECTED
ON THE SCHEDULE OF THE PURCHASE PRICE ALLOCATION. THE FEES AND EXPENSES OF THE
AUDITOR SHALL BE BORNE EQUALLY BY PURCHASER AND SELLER. PURCHASER AND SELLER
AGREE TO ACT IN ACCORDANCE WITH THE PURCHASE PRICE ALLOCATION IN ANY RELEVANT
TAX RETURNS OR FILINGS, INCLUDING FORM 8594 AND ANY FORMS OR REPORTS REQUIRED TO
BE FILED PURSUANT TO SECTION 1060 OF THE CODE AND APPLICABLE TREASURY
REGULATIONS OR ANY SIMILAR PROVISIONS OF LOCAL, STATE AND FOREIGN LAW, AND SHALL
NOT TAKE ANY POSITION ON ANY TAX RETURN INCONSISTENT WITH SUCH ALLOCATION UNLESS
REQUIRED TO DO SO BY A FINAL DETERMINATION OF A TAX AUTHORITY.


1.10         CLOSING.  PROMPTLY UPON EXECUTION OF THIS AGREEMENT, THE LEASE
AGREEMENT, THE ASSIGNMENT AGREEMENT AND THE MEMBERSHIP INTEREST PURCHASE
AGREEMENT, PURCHASER SHALL DEPOSIT WITH THE ESCROW AGENT SUCH AMOUNT AS SHALL BE
REQUIRED TO CAUSE ITS AGGREGATE CASH DEPOSIT IN ESCROW TO BE $3,000,000.  SELLER
SHALL AS PROMPTLY AS POSSIBLE NOTIFY PURCHASER, AND PURCHASER SHALL AS PROMPTLY
AS POSSIBLE NOTIFY SELLER, WHEN THE CONDITIONS SET FORTH IN ARTICLE V TO SUCH
PARTY’S OBLIGATIONS TO COMPLETE THE TRANSACTIONS HAVE BEEN SATISFIED OR WAIVED. 
SUBJECT TO SECTION 7.1(A)(IV), THE CLOSING OF THE TRANSACTIONS (THE “CLOSING”)
SHALL TAKE PLACE AT THE OFFICES OF KUMMER KAEMPFER BONNER RENSHAW & FERRARIO ON
THE SECOND BUSINESS DAY FOLLOWING THE SATISFACTION OR WAIVER OF THE CONDITIONS
SET FORTH IN ARTICLE VI, OR AT SUCH OTHER TIME, DATE AND PLACE AS SELLER AND
PURCHASER MAY AGREE IN WRITING.  IF THE CLOSING OCCURS, IT SHALL BE DEEMED TO
HAVE OCCURRED AT THE CUTOFF TIME.  THE DATE ON WHICH THE CLOSING OCCURS IS
REFERRED TO HEREIN AS THE “CLOSING DATE.”


1.11         CLOSING OBLIGATIONS.

(a)           At the Closing, Seller shall deliver, or cause to be delivered
from escrow or otherwise, to Purchaser:

(i)            The Transfer Documents relating to the Purchased Assets to be
transferred at Closing;

(ii)           the officer’s certificates described in Section 5.2(c); and

(iii)          certifications establishing exemption from withholding required
pursuant to federal, state or local real estate withholding upon the transfer of
the Purchased Assets pursuant to this Agreement or otherwise out of or in
connection with the Transactions.

(b)           At the Closing, Purchaser shall deliver, or cause to be delivered
from escrow or otherwise,  to Seller:

(i)            the payment called for in Section 1.6, reduced by any applicable
Tax or other withholding, which shall be treated as paid to Seller for the
purpose of this Agreement; and

(ii)           the Officer’s Certificate described in Section 5.3(c).

5


--------------------------------------------------------------------------------


(c)           At the Closing, the parties shall each execute and deliver to the
other the Lease Agreement.


1.12         DEFERRAL OF TRANSFER OF CERTAIN ASSETS.  THE GAMING ASSETS SHALL
NOT BE TRANSFERRED AT THE CLOSING AND, INSTEAD, SHALL BE TRANSFERRED TO
PURCHASER OR ITS ASSIGNEE AT THE END OF THE LEASE TERM, SUBJECT TO THE PAYMENT
OF THE AMOUNTS PROVIDED IN SECTION 1.7.


1.13         ADJUSTMENT AND PRORATIONS.  THE MATTERS AND ITEMS SET FORTH BELOW
SHALL BE APPORTIONED BETWEEN SELLER AND PURCHASER OR, WHERE APPLICABLE, CREDITED
IN TOTAL TO A PARTICULAR PARTY:

(a)           Taxes. All real and personal property taxes, special assessments
and tax rebates, if any, whether payable in installments or not, and whether due
and payable or not, shall be prorated as of the Cutoff Time.  If such taxes for
the tax year in which the Closing occurs have not been finally determined on the
Closing Date, then such taxes shall be prorated on an estimated basis using the
most current information available.  When such taxes have been finally
determined, the parties shall recalculate such prorations and any amount payable
by Seller or Purchaser shall be paid to the other party within fifteen (15) days
after such taxes are finally determined.

(b)           Room Rentals. One-half (50%) of the room rentals attributable to
the night prior to the Closing Date shall be the property of Seller and the
remaining one-half (50%) shall be the property of Purchaser.  Room rentals
attributable to any night prior to the night prior to the Closing Date shall be
the property of Seller.

(c)           Other Receipts.  All receipts of the Business (other than receipts
from gaming activities managed under the Lease Agreement) shall be the property
of Seller if received prior to the Cutoff Time and the property of Purchaser if
received after the Cutoff Time.  Receipts from gaming activities managed under
the Lease Agreement shall be the property of Seller as provided in the Lease
Agreement.

(d)           Utilities.  Prior to the Closing, Seller shall notify all utility
companies servicing the Property of the anticipated change in ownership of the
Purchased Assets and request that all billings after the Closing be made to
Purchaser.  Utility meters will be read, to the extent that the utility company
will do so, during the daylight hours on the Closing Date, with charges to that
time paid by Seller and charges thereafter paid by Purchaser.  Prepaid utility
charges shall be adjusted on the closing statement and paid for at Closing. 
Charges for utilities which are unmetered, or the meters for which have not been
read on the Closing Date, will be prorated between Purchaser and Seller as of
the Closing Date based upon utility billings received after Closing.  Seller or
Purchaser, as appropriate, shall, upon receipt, submit a copy of the utility
billings for any such charges to the other party and such party shall pay its
pro-rata share of such charges to the party requesting payment within seven (7)
days from the date of any such request.  This obligation shall survive Closing.

Purchaser shall be responsible for paying, before the Closing, all deposits
required by utility companies in order to continue service at the Property for
periods after the Closing Date and shall take any other action and make any
other payments required to assure uninterrupted

6


--------------------------------------------------------------------------------


availability of utilities at the Property for all periods after Closing. 
Following Closing, all utility deposits made by Seller may be refunded directly
to Seller by the utility company holding same.

(e)           Insurance.  Subject to the terms of this Agreement and the Lease
Agreement, all of Seller’s insurance policies, including, without limitation,
fire and any additional hazard insurance, may be cancelled by Seller as of the
Closing Date, and any refunded premiums shall be retained by Seller.  Purchaser
will be responsible for acquiring and placing its own insurance in force from
and after the Closing Date.  Up to and including the date and time of Closing,
Seller and its insurer(s) shall be liable for any claims for personal injury. 
After Closing, Purchaser and its insurer(s) shall be responsible for any such
claims arising on and after the Closing Date.  Notwithstanding anything to the
contrary in this Section 1.13(e), Seller shall take and/or refrain from taking
such action as may be required to maintain the Insurance Rights for the benefit
of Purchaser.


ARTICLE II


REPRESENTATIONS AND WARRANTIES


REGARDING SELLER

Seller represents and warrants to Purchaser, subject to the exceptions set forth
in the Disclosure Schedule attached hereto as Schedule 2 (which exceptions shall
specifically identify the Section or Sections to which such exception relates)
that:


2.1           ORGANIZATION AND QUALIFICATION.  SELLER IS A LIMITED LIABILITY
COMPANY DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
NEVADA.  SELLER IS NOT REQUIRED TO BE QUALIFIED AS A FOREIGN LIMITED LIABILITY
COMPANY IN ANY OTHER JURISDICTION.  SELLER HAS ALL REQUISITE LIMITED LIABILITY
COMPANY POWER AND AUTHORITY AND ALL NECESSARY PERMITS TO OWN, LEASE AND OPERATE
ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING CONDUCTED, EXCEPT
WHERE ANY FAILURE TO HAVE SUCH POWER AND AUTHORITY OR PERMITS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.  SELLER HAS MADE AVAILABLE TO PURCHASER PRIOR TO THE CLOSING
COMPLETE AND CORRECT COPIES OF THE ARTICLES OF ORGANIZATION AND OPERATING
AGREEMENT OF SELLER AS IN EFFECT AS OF THE DATE HEREOF.  SELLER DOES NOT OWN
(WHOLLY OR PARTIALLY) ANY SUBSIDIARY ENTITIES OTHER THAN 155 EAST TROPICANA
FINANCE CORP.


2.2           AUTHORIZATIONS, CONSENTS AND APPROVALS; NO VIOLATIONS.

(a)           The execution of this Agreement and all related agreements to be
executed by Seller and the consummation of the Transactions has been duly and
validly approved by all required action of Seller and its members and no such
approval has been revoked or rescinded.

(b)           Except (i) for the filing of notification and report forms with
the United States Federal Trade Commission (“FTC”) and the United States
Department of Justice under the Hart-Scott-Rodino Antitrust Improvements Act of
1976 (the “HSR Act”) and the expiration or termination of any applicable waiting
period thereunder, and (ii) any required approval of the Transactions by the
Nevada Gaming Commission and the Clark County Gaming and Liquor Licensing Board,
and no material applications, notices to, consultations with, Consents of or
filings with, any Government Authority, self-regulatory authority or third party
are necessary in

7


--------------------------------------------------------------------------------


connection with the execution and delivery of this Agreement and the
consummation of the Transactions.

(c)           Neither the execution, delivery or performance of this Agreement
nor the consummation of the Transactions, does or will (i) conflict with in any
material respect, or result in any breach of, any provisions of the articles of
organization or operating agreement of Seller; (ii) conflict with, result in or
constitute a default under, any of the terms, conditions or provisions of any
Material Contract to which Seller is a party or by which it is bound, except
where such conflicts, results or defaults would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect; (iii)
conflict with, result in or constitute a default under, any of the terms,
conditions or provisions of any Permit of Seller; or (iv) subject to giving the
notices and obtaining the approvals referred to in Section (a) above, conflict
with or violate any Order or Law applicable to Seller, or applicable to any of
its properties or assets.


2.3           COMPLIANCE WITH LAWS, GENERALLY.  SELLER IS IN COMPLIANCE WITH ALL
APPLICABLE LAWS, ORDERS AND PERMITS EXCEPT FOR FAILURES SO TO COMPLY THAT WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.  AS OF THE DATE HEREOF SELLER HAS NOT, IN THE LAST TWO (2)
YEARS, RECEIVED ANY WRITTEN COMMUNICATION FROM ANY GOVERNMENTAL AUTHORITY
ALLEGING THAT SELLER IS NOT IN COMPLIANCE WITH ANY APPLICABLE LAW, ORDER OR
PERMIT THAT HAS NOT BEEN RESOLVED.


2.4           COMPLIANCE WITH GAMING LAWS.

(a)           Section 2.4 of the Disclosure Schedule contains a correct and
complete list of all Gaming Approvals and other material licenses,
certifications and permits for the gaming operations conducted at the Casino
(and the holder or operator thereof).

(b)           Seller and, to its Knowledge, each of its officers, members,
managers, key employees and Persons performing management functions similar to
the foregoing (collectively, “Seller’s Key Persons”) hold all licenses, permits,
franchises, authorizations, certificates, approvals and consents, including,
without limitation, all certificates of occupancy, all environmental, liquor,
Gaming Approvals, health and safety licenses of all Governmental Authorities
which are material to the conduct of the Business and the ownership, use,
occupation and/or operation of the Gaming Assets and Casino (collectively,
“Operating Permits”), each such Operating Permit is and will be in full force
and effect on the Closing Date, Seller and each of Seller’s Key Persons are in
compliance in all material respects with all such Operating Permits, and no
event (including, without limitation, any material violation of any law, rule or
regulation) has occurred which would be reasonably likely to lead to the
revocation or termination of any such Operating Permit or the imposition of any
restriction thereon.

(c)           Seller and, to its Knowledge, each of Seller’s Key persons, have
no reason to believe that Seller will not be able to maintain in effect all
Gaming Approvals and other Operating Permits necessary for the lawful conduct of
its business or operations as now conducted or as planned to be conducted at the
Casino, including, but not limited to, the Lease Agreement for the continued
operation of the Casino by Seller.

8


--------------------------------------------------------------------------------



2.5           FINANCIAL STATEMENTS.  THE FINANCIAL STATEMENTS (THE “FINANCIAL
STATEMENTS”) INCLUDED IN SELLER’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED
DECEMBER 31, 2006  (THE “REPORT”) FAIRLY PRESENT THE FINANCIAL CONDITION AND
RESULTS OF OPERATIONS OF SELLER AT THE DATES AND FOR THE PERIODS INDICATED.


2.6           NO UNDISCLOSED LIABILITIES.  AS OF THE DATE HEREOF, EXCEPT AS
REFLECTED, RESERVED OR DISCLOSED IN THE FINANCIAL STATEMENTS, AND EXCEPT FOR
LIABILITIES AND OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS SINCE
THE DATE OF THE MOST RECENT BALANCE SHEET INCLUDED IN THE FINANCIAL STATEMENTS
(THE “BALANCE SHEET DATE”), SELLER DOES NOT HAVE ANY MATERIAL LIABILITIES OR
OBLIGATIONS OF ANY NATURE (WHETHER ACCRUED, ABSOLUTE, CONTINGENT OR OTHERWISE)
THAT WOULD BE REQUIRED BY GAAP TO BE RECOGNIZED ON A BALANCE SHEET OF SELLER
DATED AS OF THE DATE HEREOF.


2.7           ABSENCE OF CERTAIN CHANGES OR EVENTS.  AS OF THE DATE HEREOF,
SINCE THE BALANCE SHEET DATE, EXCEPT AS DISCLOSED IN THE REPORTS OR AS A
CONSEQUENCE OF, OR AS CONTEMPLATED BY, THIS AGREEMENT, SELLER’S BUSINESS HAS
BEEN CONDUCTED IN THE ORDINARY COURSE OF BUSINESS AND SELLER HAS NOT EXPERIENCED
ANY EVENTS, DEVELOPMENTS OR CHANGES WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.  AS OF THE DATE
HEREOF, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS CONTEMPLATED
BY THIS AGREEMENT OR DISCLOSED IN THE REPORTS, SINCE THE BALANCE SHEET DATE,
SELLER HAS NOT:

(a)           amended in any material respect, terminated, cancelled,
compromised in any material respect or settled any material claim relating to
Seller, other than in the ordinary course of business consistent with past
practice;

(b)           sold, transferred, leased, subleased, licensed or otherwise
disposed of any material properties or assets, real, personal or mixed
(including leasehold interests and intangible property), owned, leased or
otherwise held primarily for Seller, other than in the ordinary course of
business consistent with past practice;

(c)           made, revoked or changed any material Tax election or material
method of Tax accounting or settled or compromised any material liability
relating to Taxes of Seller;

(d)           either (i) granted any increase, or announced any increase, in the
wages, salaries, compensation, bonuses, incentives, pension or other benefits
payable to any employee of Seller, including any increase or change pursuant to
any Seller Plan, or (ii) established or increased or promised to increase any
benefits under any Seller Plan; in any such case (x) except as increased,
announced, changed, promised, granted or established, as the case may be, in the
ordinary course of business consistent with past practice, (y) except as
required by Law or (z) except ordinary course increases of Seller’s business
pursuant to any collective bargaining agreement or other similar employee
agreement;

(e)           other than in the ordinary course of business consistent with past
practice, (i) advanced the collection of, or offered any incentives that led to
the advanced collection of, any accounts receivable of Seller, (ii) materially
modified the pricing practices of Seller or (iii) offered any material
discounts, rebates or offsets;

(f)            made any change to its financial accounting methods, principles
or practices;

9


--------------------------------------------------------------------------------


(g)           become aware of any pending or threatened union organizational
activity, labor dispute, strike or work stoppage affecting Seller’s business, or
any charge or complaint against Seller filed with the National Labor Relations
Board or any administrator of any applicable state or federal equal employment
opportunity laws;

(h)           experienced any damage, destruction or loss (whether or not
covered by insurance) materially affecting Seller’s assets or leased properties;

(i)            engaged in any sale, assignment, lease or other transfer of any
of Seller’s properties, except in the Ordinary Course of Business;

(j)            created or assumed any mortgage, pledge or other Lien or
encumbrance upon any of Seller’s assets or properties, except for Permitted
Liens;

(k)           sold, assigned, transferred, abandoned or permitted to lapse any
material Licenses or Permits or any portion thereof, or any patents, trademarks,
trade names, copyrights, trade secrets or other intangible assets;

(l)            borrowed, assumed or otherwise incurred any material liabilities
except current liabilities incurred in the Ordinary Course of Business and
liabilities under Contracts entered into in the Ordinary Course of Business;

(m)          made any capital expenditures or commitments therefor that exceed,
in the aggregate, $1,000,000;

(n)           made any loans or advances to or guarantees for the benefit of any
Persons, except for advances made to employees for expenses in the Ordinary
Course of Business;

(o)           declared or made any dividends or distributions to its members or
otherwise in respect of the Interests; or

(p)           agreed, whether in writing or otherwise, to take any of the
actions specified in this Section 2.7 (a)
through (f).


2.8           LITIGATION.  SELLER IS NOT A PARTY TO ANY LITIGATION CURRENTLY
PENDING BY OR BEFORE ANY DOMESTIC OR FOREIGN FEDERAL, NATIONAL, STATE OR LOCAL
COURT, TRIBUNAL OR AGENCY, OR BY OR BEFORE ANY ARBITRATOR, THE OUTCOME OF WHICH
LITIGATION, INDIVIDUALLY OR IN THE AGGREGATE, WOULD BE REASONABLY LIKELY TO HAVE
A MATERIAL ADVERSE EFFECT.  SELLER HAS NOT RECEIVED WRITTEN NOTICE AND IS NOT
OTHERWISE AWARE OF ANY THREATENED MATERIAL LITIGATION.  NEITHER SELLER NOR ANY
OF ITS MATERIAL ASSETS OR PROPERTIES IS SUBJECT TO ANY MATERIAL ORDER THAT COULD
AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE
CONSUMMATION OF THE TRANSACTIONS.


2.9           LABOR AND EMPLOYMENT MATTERS.

(a)           There is no material charge or complaint pending against Seller
or, to Seller’s Knowledge, threatened before the National Labor Relations
Board.  There is no material

10


--------------------------------------------------------------------------------


labor strike or lock-out pending or, to Seller’s Knowledge, threatened with
respect to any employees.

(b)           There is no material charge, claim, or complaint pending against
Seller, or to Seller’s Knowledge, threatened before the EEOC, Department of
Labor, OSHA or other federal or state government agency with jurisdiction over
industrial industries, wage and hour, discrimination or other employment
matters.

(c)           To Seller’s Knowledge, Seller is and has been in compliance in all
material respects with all applicable laws regarding employment and employment
practices, terms and conditions of employment, wages and hours and employee
benefits and is not and has not been engaged in any unfair labor practice. 
Since November 1, 2005 through and including the date hereof Seller has not
effectuated (i) a “mass layoff” (as defined in the Worker Adjustment and
Retraining Notification Act of 1988 (the “WARN Act”) in the United States
affecting any site of employment or facility or operating unit within any site
of employment or facility of Seller or (ii) a “plant closing” (as defined in the
WARN Act) in the United States affecting any site of employment or facility of
Seller.  Since November 1, 2005 through and including the date hereof, Seller
has not been affected by any transaction or engaged in lay-offs or employment
terminations sufficient in number to trigger the application of any plant
closing Law similar to the WARN Act.

(d)           Seller is not currently liable for any material overdue payment to
any trust or any governmental or administrative authority with respect to
unemployment compensation benefits or social security for employees (other than
routine payments to be made in the Ordinary Course of Business).

(e)           Seller is not a party or subject to any labor, union, collective
bargaining or similar agreement.


2.10         TAXES.  SELLER HAS NOT FAILED TO FILE ANY TAX RETURN, TO PAY ANY
TAX, TO WITHHOLD ANY AMOUNT OR OTHERWISE TO COMPLY WITH ANY TAX LAW IN ANY
MANNER THAT COULD CAUSE PURCHASER TO HAVE ANY LIABILITY FOR ANY TAX PAYMENT OR
PENALTY, COULD RESULT IN A LIEN ON ANY OF THE PURCHASED ASSETS OR COULD RESULT
IN AN INCREASE IN THE AMOUNT OF ANY ASSUMED LIABILITY.


2.11         REAL PROPERTY.

(a)           Section 2.11 of the Disclosure Schedule contains (i) a true and
correct list of each parcel of real property owned by Seller and used or held
for use in connection with its business (collectively the “Real Property”), and
(ii) a true and correct list of each parcel of Real Property leased by Seller
(as lessor or lessee) and used or held for use in connection with its business
(collectively “Real Property Leases”).

(b)           Seller has good and marketable fee simple title to the Real
Property, free and clear of all Liens other than Permitted Liens.  Seller is in
possession of the Real Property.  Seller has adequate rights of ingress and
egress with respect to each parcel of the Real Property.  To Seller’s Knowledge,
none of the Real Property, or the improvements thereto, or the use thereof,
contravenes or violates any building, administrative, occupational safety and
health or

11


--------------------------------------------------------------------------------


other applicable Law in any material respect (whether or not permitted on the
basis of prior nonconforming use, waiver or variance).

(c)           Seller has a valid and subsisting leasehold estate in and the
right to quiet enjoyment of the real properties subject to the Real Property
Leases described in Section 2.11 of the Disclosure Schedule actually leased by
Seller as lessee for the full term thereof.  Each Real Property Lease is a
legal, valid and binding agreement, enforceable in accordance with its terms, of
Seller and of each other Person that is a party thereto, and to Seller’s
Knowledge there is no, nor has Seller received any notice of any, default (or
any condition or event which, after notice or lapse of time or both, would
constitute a default) thereunder.  Seller does not owe any brokerage commissions
with respect to any such leased space.

(d)           To Seller’s Knowledge, Seller has delivered to Purchaser prior to
the execution of this Agreement true and complete copies of (i) all deeds,
leases, mortgages, deeds of trust, certificates of occupancy, title insurance
policies, title reports, surveys and similar documents, and all amendments
thereof, with respect to the Real Property, and (ii) all Real Property Leases
(including any amendments and renewal letters) and, to the extent reasonably
available, all other documents referred to in clause (i) of this paragraph (d)
with respect to the Real Property subject to the Real Property Leases described
in Schedule 2.11.

(e)           No tenant or other party has any right to purchase, or holds any
right of first refusal to purchase, the Real Property.

(f)            To Seller’s Knowledge, none of the Real Property, or the
Improvements, or the use and operation thereof, contravenes or violates any
building, zoning, subdivision, land use, administrative, occupational safety and
health, environmental or other applicable Law in any material respect (whether
or not permitted on the basis of prior nonconforming use, waiver or variance). 
Seller has not received any notice from any Governmental Authority advising
Seller of (i) a violation of any such Laws (whether now existing or which will
exist with the passage of time) or (ii) any action which must be taken to avoid
a violation thereof.

(g)           There are no outstanding contracts made by Seller for the
construction or repair of any improvements to the Real Property which have not
been fully paid for.

(h)           To Seller’s Knowledge, there are no material physical defects in
the Real Property.

(i)            The Real Property is zoned “H-1” and “C-2.”  The portion of the
Real Property zoned “H-1” is designated by Clark County as being part of a
gaming enterprise district.  Seller has obtained and maintains in full force and
effect all licenses, permits, easements, and rights-of-way, including a use
permit, required from all Governmental Authorities or from private parties for
the use and operation of the Real Property as a restaurant, hotel and casino
with all of the amenities necessary for the operation thereof and to assure
vehicular and pedestrian ingress to and egress from the Real Property.

(j)            Seller has not received any notice from any insurance carrier of
any defects or inadequacies in the Real Property, or in any portion thereof,
which would adversely affect the insurability thereof or the cost of such
insurance.

12


--------------------------------------------------------------------------------


(k)           There are no pending insurance claims that are reasonably likely
to have a Material Adverse Effect.

(l)            Seller is not considered to be a “foreign person” within the
meaning of Section 1445(f)(3) of the Code, and Seller will furnish to Purchaser
prior to the Closing, an affidavit in a form reasonably acceptable to Purchaser.


2.12         TANGIBLE PERSONAL PROPERTY.  AS OF THE DATE HEREOF, SELLER IS IN
POSSESSION OF AND HAS GOOD TITLE TO, OR HAS VALID LEASEHOLD INTERESTS IN OR
VALID RIGHTS UNDER CONTRACT TO USE, ALL THE TANGIBLE PERSONAL PROPERTY,
INCLUDING ALL TANGIBLE PERSONAL PROPERTY REFLECTED ON THE BALANCE SHEET INCLUDED
IN THE FINANCIAL STATEMENTS AND TANGIBLE PERSONAL PROPERTY ACQUIRED SINCE THE
DATE OF SUCH FINANCIAL STATEMENTS OTHER THAN TANGIBLE PERSONAL PROPERTY DISPOSED
OF SINCE SUCH DATE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE (COLLECTIVELY THE “TANGIBLE PERSONAL PROPERTY”).  AS OF CLOSING, SELLER
SHALL BE IN POSSESSION OF AND HAS GOOD AND VALID FEE TITLE TO ALL SUCH TANGIBLE
PERSONAL PROPERTY.  ALL THE TANGIBLE PERSONAL PROPERTY IS FREE AND CLEAR OF ALL
LIENS, OTHER THAN PERMITTED LIENS, AND IS IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED, AND ITS USE COMPLIES IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE LAWS.


2.13         ENVIRONMENTAL MATTERS.  TO SELLER’S KNOWLEDGE, SELLER HAS OBTAINED
ALL LICENSES WHICH ARE REQUIRED UNDER APPLICABLE ENVIRONMENTAL LAWS IN
CONNECTION WITH THE CONDUCT OF ITS BUSINESS OR THE CONSTRUCTION, OWNERSHIP OR
OPERATION OF ITS ASSETS.  EACH OF SUCH LICENSES IS IN FULL FORCE AND EFFECT AND
IS HELD IN THE NAME OF SELLER.  SELLER HAS CONDUCTED ITS BUSINESS IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH THE TERMS AND CONDITIONS OF ALL SUCH LICENSES AND
WITH ANY APPLICABLE ENVIRONMENTAL LAW.  IN ADDITION, EXCEPT AS SET FORTH IN THE
PHASE I ENVIRONMENTAL SITE ASSESSMENT REPORT DATED JUNE 22, 2004 AND THE PHASE I
ENVIRONMENTAL SITE ASSESSMENT REPORT DATED NOVEMBER 8, 2006, TRUE COPIES OF
WHICH HAVE BEEN PROVIDED TO PURCHASER:

(a)           No Order has been issued, no Environmental Claim has been filed,
no penalty has been assessed and no investigation or review is pending or, to
the Knowledge of Seller, threatened by any Governmental Authority with respect
to any alleged failure by Seller to possess or comply with any License required
under applicable Environmental Laws in connection with the conduct of its
business or with respect to any generation, treatment, storage, recycling,
transportation, discharge, disposal or Release of any Hazardous Material in
connection with its business, and to the Knowledge of Seller there are no facts
or circumstances in existence which could reasonably be expected to form the
basis for any such Order, Environmental Claim, penalty or investigation.

(b)           To Seller’s Knowledge (i) no polychlorinated biphenyl is or has
been present, (ii) no asbestos or asbestos-containing material is or has been
present, (iii) there are no underground storage tanks or surface impoundments
for Hazardous Materials, active or abandoned, and (iv) no Hazardous Material has
been Released in a quantity reportable under, or in violation of, any
Environmental Law or otherwise Released, in the cases of clauses (i) through
(iv), at, on or under any such site or facility during any period that Seller
owned, operated or leased such property.

(c)           To Seller’s Knowledge, Seller has not transported or arranged for
the transportation of any Hazardous Material in connection with the operation of
its business to any

13


--------------------------------------------------------------------------------


location that is (i) listed on the NPL under CERCLA, (ii) listed for possible
inclusion on the NPL by the Environmental Protection Agency in CERCLIS or on any
similar state or local list or (iii) the subject of enforcement actions by
federal, state or local Governmental Authorities that may lead to Environmental
Claims against Seller or its business.

(d)           To Seller’s Knowledge, no Hazardous Material generated in
connection with the operation of Seller’s business has been recycled, treated,
stored, disposed of or Released by Seller at any location.

(e)           No Liens have arisen under or pursuant to any Environmental Law on
any site or facility owned, operated or leased by Seller on any of the Real
Property, and no federal, state or local Governmental Authority action has been
taken or, to the Knowledge of Seller, is in process that could subject any such
site or facility to such Liens, and Seller would not be required to place any
notice or restriction relating to the presence of Hazardous Materials at any
such site or facility in any deed to the Real Property on which such site or
facility is located.

(f)            There have been no environmental investigations, studies, audits,
tests, reviews or other analyses conducted by, or that are in the possession of,
Seller in relation to any site or facility now or previously owned, operated or
leased by Seller on any of the Real Property which have not been delivered to
Purchaser prior to the execution of this Agreement.


2.14         INTELLECTUAL PROPERTY.

(a)           Section 2.14 of the Disclosure Schedule sets forth a list of (i)
all copyright registrations and copyright registration applications, domain
names, trademarks (including unregistered trademarks), trademark registrations
and pending applications, patents and patent applications, owned by or licensed
to Seller or used by Seller within the past two years (the “Listed Seller
Intellectual Property” and, together with all other Intellectual Property owned
by Seller, the “Seller Intellectual Property”), and (ii) all Intellectual
Property Contracts other than “click-to-accept” and similar generic licenses
applicable to software generally available in the open market.

(b)           As of the date of this Agreement:

(i)            Seller owns all right, title and interest in and to Seller
Intellectual Property free and clear of all claims and Liens (except Permitted
Liens), and except as noted in Section 2.14 of the Disclosure Schedule, Seller
has the exclusive right to use the Listed Seller Intellectual Property free and
clear of any claims.

(ii)           (A) Seller is not, or will not as a result of the execution and
delivery of this Agreement be, in breach of any license, sublicense or other
agreement relating to the Seller Intellectual Property, (B) the execution and
delivery of this Agreement will not impair the right of Seller to use, possess,
sell, or license any Seller Intellectual Property, and (C) the use and transfer
of the Seller Intellectual Property does not require the Consent of any other
person.

(iii)          (A) The Listed Seller Intellectual Property is valid and
enforceable under applicable Law and has been properly maintained in the
jurisdictions noted in Section 2.14 of the Disclosure Schedule; (B) Seller is
not aware of any unexpired patent or patent application

14


--------------------------------------------------------------------------------


which includes claims that would materially adversely affect the products or
Business and; (C) Seller is not, as of the date hereof, a party to any currently
pending or threatened Litigation which involves a claim of infringement of any
patent, trademark, service mark, copyright or violation of any trade secret or
other proprietary right of any third Person, nor has Seller received written
notice of any such threatened claim, nor is Seller the subject of any Consent
agreement nor a party to any settlement agreement resolving any such claim that
would, individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect; (D) to Seller’s Knowledge, the marketing, licensing, sale or use
of any products of Seller or operation of the Business, in the manner currently
marketed, sold or licensed or used, does not infringe or misappropriate any
patent, trademark, service mark, copyright, trade secret or other proprietary
right of any third party; and (E) to Seller’s Knowledge, there is no
unauthorized, use, disclosure, infringement or misappropriation of any Seller
Intellectual Property by any third party.

(iv)          Seller has the right to use, free and clear of any claims or
rights of others, all trade secrets, inventions, detailed customer contact
information, and manufacturing and confidential processes (“Trade Secrets”)
required for or incident to operation of the Business or the manufacture and
marketing of all products formerly or presently sold, licensed, under
development or produced by it, including products licensed to others.   There
are no payments required to be made by Seller for the use of such Trade Secrets,
and Seller is not in any way making use of any confidential information or trade
secrets of any third party.  Seller has taken commercially reasonable steps to
preserve and maintain (A) the confidentiality of, and (B) Seller’s interests in,
proprietary information concerning Seller.

(v)           After the Closing, no Affiliate, or current or former director,
stockholder, officer or employee of Seller will own or retain any material
rights to use any of the Seller Intellectual Property.

(c)           the Seller Intellectual Property constitutes all of the
intellectual property that is necessary to conduct the Business immediately
after Closing substantially as conducted by Seller during the six (6) month
period prior to the date hereof.


2.15         MATERIAL CONTRACTS.

(a)           As of the date hereof, Section 2.15 of the Disclosure Schedule
sets forth each Material Contract of Seller of the type described below:

(i)            each Material Contract with any supplier identified in Section
2.17 of the Disclosure Schedule to which Seller is a party;

(ii)           each Material Contract to which Seller is a party with senior
executives of Seller;

(iii)          all agreements evidencing indebtedness for money borrowed and all
guarantees of indebtedness for borrowed money, bonds, sureties or letters of
credit issued or caused to be issued by Seller;

(iv)          all Material Contracts to which Seller is a party that are
reasonably expected to result in payment on the part of Seller in excess of five
hundred thousand dollars

15


--------------------------------------------------------------------------------


($500,000) or the provision of goods or services by Seller valued in excess of
one million dollars ($1,000,000), in either case during any twelve (12) month
period; and

(v)           any Intellectual Property Contract.

(b)           Each Material Contract is, in all material respects, (i) in full
force and effect and is a valid and binding obligation of Seller and (ii)
enforceable against Seller and the other parties thereto, in accordance with its
terms (except that the enforcement thereof may be limited by (A) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
Laws now or hereafter in effect relating to creditors’ rights generally and (B)
general principles of equity, regardless of whether enforceability is considered
in a proceeding in equity or at law).  As of the date hereof, Seller is not and,
to Seller’s Knowledge, no other party is, in material breach of, or material
default under, any Material Contract.

(c)           Seller is not a party to or bound by any non-competition agreement
or obligation which limits in any material respect the manner in which, or the
localities in which, all or any material portion of Seller’s business is
conducted.


2.16         AFFILIATE CONTRACTS.  AS OF THE DATE HEREOF, SECTION 2.16 OF THE
DISCLOSURE SCHEDULE SETS FORTH ALL CONTRACTS BETWEEN, ON THE ONE HAND, EITHER
OWNER OF SELLER OR ANY OF ITS AFFILIATES, AND, ON THE OTHER HAND, SELLER, WHICH
WILL BE IN EFFECT FROM AND AFTER THE CLOSING DATE.  THE CONTRACTS LISTED IN
SECTION 2.16 OF THE DISCLOSURE SCHEDULE ARE HEREAFTER CALLED THE “AFFILIATE
CONTRACTS”.


2.17         SUPPLIERS.

(a)           Listed in Section 2.17 of the Disclosure Schedule are the names of
each of the ten (10) most significant suppliers (by purchase volume) to Seller
in 2006.

(b)           As of the date hereof, Seller has not received any written notice
from a supplier listed in Section 2.17 of the Disclosure Schedule that such
supplier has refused or plans to refuse to sell to Seller on terms and
conditions substantially similar to those used in its sales to Seller in 2006,
subject to general and customary price increases.


2.18         BROKERS AND FINDERS.  SELLER HAS NOT, DIRECTLY OR INDIRECTLY,
EMPLOYED, AND IS NOT AWARE THAT ANY OF ITS AFFILIATES HAS EMPLOYED, ANY
INVESTMENT BANKER, BROKER, FINDER OR INTERMEDIARY IN CONNECTION WITH THE
TRANSACTIONS WHICH WOULD BE ENTITLED TO ANY INVESTMENT BANKING, BROKERAGE,
FINDER’S, FINANCIAL ADVISORY OR SIMILAR FEE OR COMMISSION IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS.


2.19         TITLE TO PERSONAL PROPERTY.  AS OF THE CLOSING, SELLER WILL HAVE
GOOD TITLE TO, OR A VALID INTEREST IN, ALL MATERIAL TANGIBLE PERSONAL PROPERTY
USED IN THE CONDUCT OF THE BUSINESS, FREE AND CLEAR OF ALL LIENS (OTHER THAN
PERMITTED LIENS.)


2.20         CAPITAL EQUIPMENT.  EXCEPT WHERE THE CONTRARY WOULD NOT BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, SELLER’S CAPITAL EQUIPMENT
IS IN ALL MATERIAL RESPECTS (I) IN GOOD OPERATING CONDITION AND REPAIR (ORDINARY
WEAR AND TEAR EXCEPTED), (II) PERFORMING SATISFACTORILY, (III) AVAILABLE FOR
IMMEDIATE USE IN THE CONDUCT OF SELLER’S BUSINESS AND (IV) ADEQUATE AND

16


--------------------------------------------------------------------------------



NECESSARY FOR SELLER TO CONDUCT ITS BUSINESS.  SELLER HAS GOOD AND MARKETABLE
TITLE TO ALL SUCH CAPITAL EQUIPMENT, FREE AND CLEAR OF ALL SECURITY INTERESTS,
MORTGAGES, LIENS, PLEDGES, CHARGES, VALID CLAIMS OR ENCUMBRANCES OF ANY KIND OR
CHARACTER, EXCEPT PERMITTED LIENS.


2.21         DISCLOSURE.  EACH REPORT INCLUDED ALL INFORMATION REQUIRED BY LAW
TO BE INCLUDED THEREIN.  AS OF THEIR RESPECTIVE DATES, THE REPORTS DID NOT
CONTAIN ANY INFORMATION THAT WAS MATERIALLY FALSE, NOR DID ANY SUCH REPORT OMIT
ANY INFORMATION NECESSARY TO MAKE STATEMENTS IN THE REPORTS, IN THE CONTEXT IN
WHICH SUCH STATEMENTS WERE MADE, NOT MISLEADING.  NEITHER THIS AGREEMENT NOR ANY
OF THE SCHEDULES, ATTACHMENTS, WRITTEN STATEMENTS, DOCUMENTS, CERTIFICATES OR
OTHER ITEMS PREPARED OR SUPPLIED TO PURCHASER BY OR ON BEHALF OF SELLER PURSUANT
TO THIS AGREEMENT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT A
MATERIAL FACT NECESSARY TO MAKE EACH STATEMENT CONTAINED HEREIN OR THEREIN, IN
LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.


2.22         LICENSES.  SECTION 2.22 OF THE DISCLOSURE SCHEDULE CONTAINS A TRUE
AND COMPLETE LIST OF ALL MATERIAL LICENSES USED OR HELD FOR USE IN THE BUSINESS
(AND ALL PENDING APPLICATIONS FOR ANY SUCH LICENSES), SETTING FORTH THE GRANTOR,
THE GRANTEE, THE FUNCTION AND THE EXPIRATION AND RENEWAL DATE OF EACH.  PRIOR TO
THE EXECUTION OF THIS AGREEMENT, SELLER HAS DELIVERED TO PURCHASER TRUE AND
COMPLETE COPIES OF ALL SUCH LICENSES.

(i)            Seller owns or validly holds in its name all Licenses that are
material, individually or in the aggregate, to its business;

(ii)           each License is valid, binding and in full force and effect;

(iii)          Seller has not received any notice of default (or with the giving
of notice or lapse of time or both, would be in default) under any License; and

(iv)          the execution, delivery and performance by Seller of this
Agreement, and the consummation of the transactions contemplated hereby and
thereby, will not (A) result in or give to any Person any right of termination,
cancellation, acceleration or modification in or with respect to, (B) result in
or give to any Person any additional rights or entitlement to increased,
additional, accelerated or guaranteed payments under, or (C) result in the
creation or imposition of any Lien upon Seller or any of its assets and
properties under any License.


2.23         INSURANCE.  SECTION 2.23 OF THE DISCLOSURE SCHEDULE CONTAINS A TRUE
AND COMPLETE LIST (INCLUDING THE NAMES AND ADDRESSES OF THE INSURERS, THE NAMES
OF THE PERSONS TO WHOM SUCH POLICIES HAVE BEEN ISSUED, THE EXPIRATION DATES
THEREOF, THE ANNUAL PREMIUMS AND PAYMENT TERMS THEREOF, WHETHER IT IS A “CLAIMS
MADE” OR AN “OCCURRENCE” POLICY AND A BRIEF DESCRIPTION OF THE INTERESTS INSURED
THEREBY) OF ALL LIABILITY, PROPERTY, WORKERS’ COMPENSATION AND OTHER INSURANCE
POLICIES CURRENTLY IN EFFECT THAT INSURE THE BUSINESS, THE EMPLOYEES OF SELLER
OR THE ASSETS OF SELLER.  EACH SUCH INSURANCE POLICY IS VALID AND BINDING AND IN
FULL FORCE AND EFFECT, NO PREMIUMS DUE THEREUNDER HAVE NOT BEEN PAID AND SELLER
HAS NOT RECEIVED ANY NOTICE OF CANCELLATION OR TERMINATION IN RESPECT OF ANY
SUCH POLICY OR IS IN DEFAULT THEREUNDER.  SUCH INSURANCE POLICIES ARE PLACED
WITH FINANCIALLY SOUND AND REPUTABLE INSURERS AND, IN LIGHT OF THE NATURE OF THE
BUSINESS AND THE ASSETS OF SELLER, ARE IN AMOUNTS AND HAVE COVERAGES THAT ARE
REASONABLE AND CUSTOMARY FOR

17


--------------------------------------------------------------------------------



PERSONS ENGAGED IN SUCH BUSINESS AND HAVING SUCH ASSETS AND PROPERTIES.  NEITHER
SELLER NOR THE PERSON TO WHOM SUCH POLICY HAS BEEN ISSUED HAS RECEIVED NOTICE
THAT ANY INSURER UNDER ANY POLICY REFERRED TO IN THIS SECTION IS DENYING
LIABILITY WITH RESPECT TO A CLAIM THEREUNDER OR DEFENDING UNDER A RESERVATION OF
RIGHTS CLAUSE.


2.24         INVENTORY.  ALL THE INVENTORY CONSISTS OF A QUALITY AND QUANTITY
USABLE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, SUBJECT
TO NORMAL AND CUSTOMARY ALLOWANCES IN THE INDUSTRY FOR SPOILAGE, DAMAGE AND
OUTDATED ITEMS.  ALL ITEMS INCLUDED IN THE INVENTORY ARE THE PROPERTY OF SELLER,
FREE AND CLEAR OF ANY LIEN OTHER THAN PERMITTED LIENS, HAVE NOT BEEN PLEDGED AS
COLLATERAL, ARE NOT HELD BY SELLER ON CONSIGNMENT FROM OTHERS AND CONFORM IN ALL
MATERIAL RESPECTS TO ALL STANDARDS APPLICABLE TO SUCH INVENTORY OR ITS USE OR
SALE IMPOSED BY GOVERNMENTAL AUTHORITIES.


2.25         VEHICLES.  SECTION 2.25 OF THE DISCLOSURE SCHEDULE CONTAINS A TRUE
AND COMPLETE LIST OF ALL MOTOR VEHICLES OWNED OR LEASED BY SELLER AND USED OR
HELD FOR USE IN THE CONDUCT OF ITS BUSINESS.  SELLER HAS GOOD AND VALID TITLE
TO, OR HAS VALID LEASEHOLD INTERESTS IN OR VALID RIGHTS UNDER CONTRACT TO USE,
EACH VEHICLE, FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS.


2.26         ENTIRE BUSINESS.  THE SALE OF THE PURCHASED ASSETS BY SELLER TO
PURCHASER PURSUANT TO THIS AGREEMENT WILL EFFECTIVELY CONVEY TO PURCHASER THE
ENTIRE BUSINESS AND ALL OF THE TANGIBLE AND INTANGIBLE PROPERTY USED BY SELLER
(WHETHER OWNED, LEASED OR HELD UNDER LICENSE BY SELLER, BY ANY OF SELLER’S
AFFILIATES OR BY OTHERS) IN CONNECTION WITH THE CONDUCT OF SELLER’S BUSINESS AS
HERETOFORE CONDUCTED BY SELLER INCLUDING, WITHOUT LIMITATION, ALL TANGIBLE
ASSETS AND PROPERTIES OF SELLER REFLECTED IN THE BALANCE SHEET INCLUDED IN THE
FINANCIAL STATEMENTS AND ASSETS AND PROPERTIES ACQUIRED SINCE THE FINANCIAL
STATEMENTS WERE EFFECTIVE IN THE CONDUCT OF SELLER’S BUSINESS.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller that:


3.1           CORPORATE ORGANIZATION, QUALIFICATION, POWER, AUTHORITY AND
NATIONALITY.

(a)           Purchaser is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Delaware.

(b)           Purchaser has the requisite limited liability company power and
authority to execute and deliver this Agreement and to consummate the
Transactions.  This Agreement, and the consummation by Purchaser of the
Transactions, have been duly and validly authorized by the Managing Member of
Purchaser, and no other corporate proceeding on the part of Purchaser is
necessary to authorize this Agreement or to consummate the Transactions.  This
Agreement has been duly and validly executed and delivered by Purchaser and,
assuming this Agreement constitutes the valid and binding agreement of the
Seller, constitutes the valid and binding agreement of Purchaser, enforceable
against Purchaser in accordance with its terms, except as such enforcement may
be limited by (i) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar Laws now or hereafter in effect
relating to

18


--------------------------------------------------------------------------------


or affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

(c)           Purchaser is not, and is not controlled by, a foreign Person.


3.2           CONSENTS AND APPROVALS; NO VIOLATIONS.

(a)           Except as set forth in Section 3.2(a) of the Disclosure Schedule,
and subject to the giving of notices, the occurrence of the required
consultations and obtaining the approvals referred to in Section 2.2(b), no
material applications, notices to, consultations with, Consents of, or filings
with, any Government Authority, self-regulatory authority or third party are
necessary in connection with the execution and delivery by Purchaser of this
Agreement and the consummation by Purchaser of the Transactions.

(b)           Neither the execution, delivery or performance of this Agreement
by Purchaser, nor the consummation by Purchaser of the Transactions, does or
will (i) conflict with in any material respect, or result in any material breach
of any material provision of the certificate of formation or the operating
agreement of Purchaser; or (ii) except as set forth in Section 3.2(a) of the
Disclosure Schedule, and subject to giving the notices, the occurrence of the
required consultations and obtaining the approvals referred to in Section
2.2(b), conflict with or violate any Order or Law applicable to Purchaser or any
of its respective material properties or assets.


3.3           BROKERS AND FINDERS.  NO INVESTMENT BANKER, BROKER, FINDER OR
INTERMEDIARY OR OTHER PERSON IS OR WILL BE ENTITLED TO ANY INVESTMENT BANKING,
BROKERAGE, FINDER’S, FINANCIAL ADVISORY OR SIMILAR FEE OR COMMISSION FROM SELLER
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS AS A RESULT OF ANY
ARRANGEMENT MADE BY PURCHASER.


ARTICLE IV


COVENANTS RELATING TO CONDUCT OF


BUSINESS AND OTHER AGREEMENTS


4.1           CONDUCT OF THE BUSINESS.  DURING THE PERIOD FROM THE DATE OF THIS
AGREEMENT AND CONTINUING UNTIL THE EARLIER OF THE TERMINATION OF THIS AGREEMENT
OR THE CLOSING DATE AND EXCEPT IN THE ORDINARY COURSE OF SELLER’S BUSINESS,
CONSISTENT WITH PAST PRACTICE, UNLESS PURCHASER SHALL OTHERWISE CONSENT IN
WRITING (WHICH SHALL INCLUDE ELECTRONIC MAIL), WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, AND EXCEPT AS OTHERWISE
CONTEMPLATED BY THIS AGREEMENT, SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO (I) CARRY ON THE BUSINESS, (II) PRESERVE INTACT SELLER’S MATERIAL BUSINESS
RELATIONSHIPS WITH ITS CUSTOMERS, SUPPLIERS, DISTRIBUTORS AND OTHERS HAVING
BUSINESS DEALINGS WITH IT, (III) NOT TERMINATE SELLER’S OFFICERS OR KEY
EMPLOYEES, (IV) NOT PURCHASE ANY MATERIAL ASSETS, AND (V) NOT SELL, TRANSFER,
LICENSE, LEASE OR OTHERWISE DISPOSE OF, OR SUFFER OR CAUSE THE ENCUMBRANCE BY
ANY NEW LIEN (OTHER THAN PERMITTED LIENS) UPON ANY OF, ITS MATERIAL PROPERTIES
OR ASSETS, TANGIBLE OR INTANGIBLE, OR ANY INTEREST THEREIN, (VI)  NOT ADVANCE
THE COLLECTION OF, OR OFFER ANY INCENTIVES THAT LEAD TO THE ADVANCE COLLECTION
OF, ANY ACCOUNTS RECEIVABLE OF SELLER,  (VII)  NOT MATERIALLY MODIFY THE PRICING
PRACTICES OF SELLER, (VIII)  NOT OFFER ANY MATERIAL DISCOUNTS, REBATES OR
OFFSETS, (IX) NOT SELL OR ISSUE ANY EQUITY INTEREST IN

19


--------------------------------------------------------------------------------



SELLER, (X) NOT AMEND OR MODIFY SELLER’S ORGANIZATIONAL DOCUMENTS, (XI) NOT
WAIVE ANY MATERIAL CLAIM OF SELLER, (XII) NOT MATERIALLY INCREASE THE
COMPENSATION OF ANY OF SELLER’S EMPLOYEES OR MATERIALLY ALTER THE BENEFITS OF
SELLER’S EMPLOYEES EXCEPT AS REQUIRED BY LAW, (XIII) NOT PERMIT ANY MATERIAL
INSURANCE POLICY TO LAPSE (UNLESS REPLACED BY AN EQUIVALENT POLICY), (XIV) NOT
ENTER INTO ANY CUSTOMER CONTRACT OR AMEND ANY EXISTING CUSTOMER CONTRACT TO
PROVIDE FOR FIXED PRICES OVER A PERIOD OF MORE THAN ONE YEAR, (XV) OPERATE IN
COMPLIANCE WITH ALL MATERIAL LAWS AND THE TERMS OF THE INDENTURE; (XVI) MAKE NO
DISTRIBUTIONS TO ITS MEMBERS (OTHER THAN REGULAR DISTRIBUTIONS CONSISTENT WITH
PAST PRACTICE FOR THE PURPOSE OF FUNDING TAX OBLIGATIONS OF ITS MEMBERS
RESULTING FROM THEIR OWNERSHIP OF SELLER.)  SELLER SHALL PROMPTLY NOTIFY
PURCHASER IF IT HAS TAKEN OR PROPOSES TO TAKE OR NOT TAKE, AS THE CASE MAY BE,
ANY OF THE ABOVE-DESCRIBED ACTIONS, WHETHER OR NOT IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE, ON THE BASIS THAT IT IS NOT COMMERCIALLY
REASONABLE TO DO OTHERWISE.


4.2           ACCESS TO INFORMATION.

(a)           In connection with the Transactions, upon reasonable advance
notice to Seller and subject to the requirements of any Laws governing access to
information, Seller shall provide Purchaser and its authorized agents and
representatives (“Representatives”) with reasonable access, during normal
business hours and without disruption to their day-to-day business, from the
date of this Agreement to the earlier of the Closing Date or termination of this
Agreement, to the offices, properties, customers, suppliers, plants, other
facilities and books and records pertaining to Seller and, during such period,
Seller shall furnish to such Representatives all financial, operating and other
data and other information concerning Seller and personnel employed by Seller as
may reasonably be requested.  Any access provided pursuant to this Section
4.2(a) may, at Seller’s option, be subject to or with the participation of
Seller or a designated representative of Seller.

(b)           Purchaser agrees that it will, and will cause its Representatives
to, use any information obtained pursuant to this Section 4.2 only in connection
with the Transactions.

(c)           The Confidentiality Agreement shall apply with respect to
Information, as defined therein, furnished to Purchaser or its Representatives
pursuant to this Section 4.2.


4.3           HSR FILING.  SELLER AND PURCHASER SHALL, AS PROMPTLY AS
PRACTICABLE, FILE OR CAUSE TO BE FILED ALL REQUIRED NOTIFICATION AND REPORT
FORMS UNDER THE HSR ACT WITH THE FTC AND THE ANTITRUST DIVISION OF THE UNITED
STATES DEPARTMENT OF JUSTICE (THE “ANTITRUST DIVISION”) IN CONNECTION WITH THE
TRANSACTIONS (WITH A REQUEST FOR EARLY TERMINATION), AND WILL USE THEIR
RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO RESPOND AS PROMPTLY AS PRACTICABLE
TO ALL INQUIRIES RECEIVED FROM THE FTC OR THE ANTITRUST DIVISION FOR ADDITIONAL
INFORMATION OR DOCUMENTATION AND TO CAUSE THE WAITING PERIODS UNDER THE HSR ACT
TO TERMINATE OR EXPIRE AT THE EARLIEST POSSIBLE DATE; PROVIDED, HOWEVER, THAT
NEITHER PURCHASER NOR SELLER SHALL BE REQUIRED BY ANY PROVISION OF THIS
AGREEMENT TO AGREE TO ANY DIVESTITURE OR “HOLD-SEPARATE” ARRANGEMENT OR OTHER
CONDITION THAT IS NOT COMMERCIALLY REASONABLE IN ORDER TO OBTAIN SUCH
TERMINATION OR EXPIRATION.  SELLER AND PURCHASER WILL EACH FURNISH TO THE OTHER
SUCH INFORMATION AND ASSISTANCE AS THE OTHER MAY REASONABLY REQUEST IN
CONNECTION WITH ITS PREPARATION OF ANY FILINGS NECESSARY UNDER THE PROVISIONS OF
THE HSR ACT.  THE PARTIES SHALL PROMPTLY FURNISH TO EACH OTHER COPIES OF ALL
FILINGS

20


--------------------------------------------------------------------------------



AND CORRESPONDENCE RELATING TO THE TRANSACTIONS WITH ANY GOVERNMENTAL AUTHORITY
SPECIFIED IN THIS SECTION 4.3.


4.4           REGULATORY AND OTHER APPROVALS.  PURCHASER WILL, AS PROMPTLY AS
PRACTICABLE, (A) TAKE ALL COMMERCIALLY REASONABLE STEPS NECESSARY OR DESIRABLE
TO OBTAIN ALL CONSENTS, APPROVALS OR ACTIONS OF, MAKE ALL FILINGS WITH AND GIVE
ALL NOTICES TO GOVERNMENTAL AUTHORITIES OR ANY OTHER PERSON REQUIRED OF
PURCHASER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, (B) PROVIDE SUCH
OTHER INFORMATION AND COMMUNICATIONS TO SUCH GOVERNMENTAL AUTHORITIES OR OTHER
PERSONS AS SELLER OR SUCH GOVERNMENTAL AUTHORITIES OR OTHER PERSONS MAY
REASONABLY REQUEST IN CONNECTION THEREWITH AND (C) COOPERATE WITH SELLER IN
TAKING SUCH ACTIONS AS ARE REASONABLY NECESSARY IN CONNECTION WITH FILINGS MADE
WITH THE NEVADA GAMING COMMISSION TO PERMIT THE TRANSFER OF THE BUSINESS TO
PURCHASER.  PURCHASER WILL PROVIDE PROMPT NOTIFICATION TO SELLER WHEN ANY SUCH
CONSENT, APPROVAL, ACTION, FILING OR NOTICE REFERRED TO IN CLAUSE (A) ABOVE IS
OBTAINED, TAKEN, MADE OR GIVEN, AS APPLICABLE.


4.5           REASONABLE EFFORTS.  SELLER AND PURCHASER SHALL, AS PROMPTLY AS
PRACTICAL, USE COMMERCIALLY REASONABLE EFFORTS (UNLESS OTHERWISE STATED HEREIN)
TO SATISFY THE CONDITIONS TO CLOSING SET FORTH IN ARTICLE V AND CONSUMMATE THE
TRANSACTIONS.  SELLER AND PURCHASER SHALL FURNISH TO EACH OTHER SUCH INFORMATION
AND ASSISTANCE AS THE OTHER MAY REASONABLY REQUEST IN CONNECTION WITH REQUIRED
FILINGS, APPLICATIONS AND CONSENTS, AND THEY SHALL KEEP EACH OTHER ADVISED OF
THE PROGRESS OF MAKING ALL SUCH FILINGS, APPLICATIONS AND CONSENTS.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, SELLER AND PURCHASER SHALL COOPERATE
AND USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ANY AND ALL
CONSENTS REQUIRED UNDER THE INDENTURE TO BE RECEIVED.


4.6           PUBLICITY.  SELLER AND PURCHASER WILL CONSULT WITH EACH OTHER AND
WILL MUTUALLY AGREE UPON ANY PRESS RELEASE OR PUBLIC ANNOUNCEMENT PERTAINING TO
THIS AGREEMENT OR THE TRANSACTIONS AND SHALL NOT ISSUE ANY SUCH PRESS RELEASE OR
PUBLIC ANNOUNCEMENT PRIOR TO SUCH CONSULTATION AND AGREEMENT, EXCEPT AS MAY BE
REQUIRED BY APPLICABLE LAW, CONTRACT OR BY OBLIGATIONS PURSUANT TO ANY LISTING
AGREEMENT WITH ANY NATIONAL SECURITIES EXCHANGE, IN WHICH CASE THE PARTY
PROPOSING TO ISSUE SUCH PRESS RELEASE OR PUBLIC ANNOUNCEMENT SHALL USE ITS
REASONABLE EFFORTS TO CONSULT IN GOOD FAITH WITH THE OTHER PARTY AND GIVE SUCH
OTHER PARTY A REASONABLE OPPORTUNITY, TO THE EXTENT REASONABLY PRACTICABLE, TO
REVIEW AND COMMENT UPON SUCH PRESS RELEASE OR PUBLIC ANNOUNCEMENT BEFORE ISSUING
ANY SUCH PRESS RELEASE OR PUBLIC ANNOUNCEMENT.  FOLLOWING THE INITIAL RELEASE,
EITHER PARTY MAY ISSUE, WITHOUT CONSENT, FUTURE RELEASES OR PUBLICATIONS THAT
ARE CONSISTENT WITH THE INITIAL RELEASE.


4.7           TAX MATTERS.

(a)           Transfer Taxes.  Seller and Purchaser shall each pay when due one
half of all Transfer Taxes imposed with respect to the transactions contemplated
hereby and shall prepare and file all Tax Returns related to Transfer Taxes. 
The parties shall execute and deliver, each to the other, any certificates or
other documents reasonably necessary in order to perfect any exemption from or
reduction in any Transfer taxes or to otherwise comply with any applicable
reporting requirements with respect to any Transfer Taxes.

21


--------------------------------------------------------------------------------


(b)           Tax Returns.  Seller shall, at its sole expense, prepare and file
or cause to be prepared and filed all Tax Returns required to be filed by it
with respect to the Business prior to the Closing, in each case in accordance
with past custom and practice.  Not later than 10 Business days before any such
Tax Return is due, Seller shall deliver a copy of the draft Tax Return to
Purchaser (with copies of any relevant schedules and work papers) for
Purchaser’s review and comment.

(c)           Indemnification by Seller.  Seller shall indemnify Purchaser from
and against any liability for Taxes imposed on or with respect to Seller or the
Assets for any taxable year or period that ends on or before the Closing Date,
and with respect to any Straddle Period, for the portion of the Straddle Period
ending on the Closing Date (“Pre-Closing Taxes”).  For purposes of determining
what portion of Taxes arising in any Straddle Period are attributable to a
Pre-Closing Tax Period, (i) in the case of Taxes that are imposed on a periodic
basis (such as real property taxes), the amount of such Taxes for the entire
period shall be allocated between the pre-Closing and post-Closing period based
upon the number of days in each such period divided by the number of days in the
Straddle Period and (ii) in the case of Taxes not described in (i) (such as
Taxes that are either (A) based upon or related to income or receipts or (B)
payroll and similar taxes), the amount that would be payable if the taxable year
or period ended on the Closing Date; provided that, in determining such amount,
exemptions, allowances, or deductions that are calculated on a periodic basis,
such as the deduction for depreciation, shall be taken into account on a
pro-rated basis in the manner described in clause(i).

(d)           Tax Cooperation.  From and after the Closing Date, Seller and
Purchaser shall (i) cooperate with each other in the preparation of all Tax
Returns, (ii) provide (or cause to be provided) any records and other
information the other so requests, (iii) provide access to, and the cooperation
of its auditors, and (iv) cooperate with each other in connection with any Tax
investigation, audit or other proceeding.


4.8           FURTHER ASSURANCES.  ON AND AFTER THE CLOSING DATE, SELLER AND
PURCHASER SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO TAKE OR CAUSE TO BE
TAKEN ALL NECESSARY OR APPROPRIATE ACTIONS AND DO, OR CAUSE TO BE DONE, ALL
THINGS NECESSARY OR APPROPRIATE TO CONSUMMATE AND MAKE EFFECTIVE THE
TRANSACTIONS, INCLUDING THE EXECUTION OF ANY ADDITIONAL DOCUMENTS OR INSTRUMENTS
OF ANY KIND (NOT CONTAINING ADDITIONAL REPRESENTATIONS AND WARRANTIES) WHICH MAY
BE REASONABLY NECESSARY OR APPROPRIATE TO CARRY OUT ANY OF THE PROVISIONS
HEREOF.


4.9           BOOKS AND RECORDS.  SELLER SHALL TAKE SUCH ACTIONS AS MAY BE
NECESSARY TO PRESERVE AND TO PERMIT PURCHASER TO HAVE ACCESS TO AND, AT ITS SOLE
EXPENSE, TO COPY, AT REASONABLE TIMES AND ON REASONABLE NOTICE, UNTIL AT LEAST
THE SEVENTH ANNIVERSARY OF THE CLOSING DATE, ALL PRE-CLOSING DATE RECORDS OF
SELLER THAT WOULD NORMALLY BE MAINTAINED BY A SIMILAR COMPANY EMPLOYING
REASONABLE RECORD-PRESERVATION PRACTICES.  NOTWITHSTANDING THE FOREGOING, ANY
AND ALL SUCH RECORDS MAY BE DESTROYED BY SELLER AT ANY TIME IF SELLER PROVIDES
PURCHASER WITH NOTICE IF ITS INTENT TO DESTROY SUCH RECORDS, INCLUDING A
REASONABLY DETAILED DESCRIPTION OF THE RECORDS TO BE DESTROYED, IN WHICH CASE,
SUCH RECORDS MAY BE DESTROYED AFTER THE THIRTIETH DAY FOLLOWING SUCH NOTICE
UNLESS PURCHASER HAS NOTIFIED SELLER THAT IT DESIRES TO TAKE POSSESSION OF ALL
OR A PORTION OF SUCH RECORDS, IN WHICH EVENT, SELLER SHALL TRANSFER TO PURCHASER
THE RECORDS OF WHICH PURCHASER WISHES TO TAKE POSSESSION.

22


--------------------------------------------------------------------------------



4.10         RELEASE OF LIENS; CONSENTS; PERMITS.  PRIOR TO THE CLOSING, SELLER
SHALL:

(a)           obtain any and all Consents to the Transactions required to be
obtained under agreements or Laws to which Seller is subject;

(b)           take such action as may be required to cause Purchaser to continue
to have rights under all Licenses (other than Permits and Licenses relating to
gaming regulations) following the Closing that Seller had immediately prior to
the Closing;

(c)           obtain the release of all Liens against any of the Purchased
Assets other than Permitted Liens; and

(d)           provide evidence of compliance with the provisions of this Section
4.10 to Purchaser at Closing.


4.11         AMENDMENT OF HOOTERS LICENSE.  CONCURRENTLY WITH OR PRIOR TO THE
CLOSING, SELLER SHALL CAUSE ITS LICENSE AGREEMENTS WITH HOOTERS LICENSORS TO
HAVE BEEN AMENDED TO CONSIST, IN THEIR ENTIRETY, OF AN ASSIGNMENT AGREEMENT TO
BE NEGOTIATED AND AGREED UPON BY AND BETWEEN SELLER AND PURCHASER ON OR BEFORE
5:00 P.M., PST, MAY 7, 2007 (THE “ASSIGNMENT AGREEMENT”).


4.12         NOTICE OF DEVELOPMENTS.  PRIOR TO THE CLOSING, EACH PARTY SHALL
NOTIFY, AS PROMPTLY AS IS REASONABLY PRACTICABLE, THE OTHER PARTY, IN WRITING,
OF ALL MATERIAL EVENTS, CIRCUMSTANCES, FACTS AND OCCURRENCES ARISING SUBSEQUENT
TO THE DATE OF THIS AGREEMENT WHICH COULD REASONABLY BE EXPECTED TO RESULT IN
ANY MATERIAL BREACH OF A REPRESENTATION OR WARRANTY OR COVENANT OF SUCH PARTY IN
THIS AGREEMENT OR WHICH COULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF
MAKING ANY REPRESENTATION OR WARRANTY OF SUCH PARTY IN THIS AGREEMENT UNTRUE OR
INCORRECT IN ANY MATERIAL RESPECT.


4.13         EXCLUSIVITY.  UNLESS AND UNTIL THIS AGREEMENT IS TERMINATED IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE VII, SELLER WILL NOT, DIRECTLY OR
INDIRECTLY THROUGH ANY REPRESENTATIVE, EMPLOYEE OR AGENT, SOLICIT, INITIATE, OR
ENCOURAGE THE SUBMISSION OF ANY PROPOSAL OR OFFER FROM ANY PERSON RELATING TO
THE ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF THE INTERESTS OR THE ASSETS OF
SELLER (INCLUDING ANY ACQUISITION STRUCTURED AS A MERGER, CONSOLIDATION, OR
SHARE EXCHANGE) OR AUTHORIZE ANY PERSON TO DO ANY OF THE FOREGOING.


4.14         CONSENT OF NOTEHOLDERS.  SELLER AND PURCHASER SHALL EACH USE ALL
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE HOLDERS OF THE NOTES TO CONSENT TO
THE TRANSACTIONS.  PURCHASER AGREES TO REIMBURSE SELLER BY WAY OF A CREDIT AT
CLOSING FOR ITS REASONABLE OUT-OF-POCKET COSTS INCURRED AT THE REQUEST OF
PURCHASER IN OBTAINING THE CONSENT OF THE HOLDERS OF THE NOTES TO THE
TRANSACTIONS OR IN AIDING PURCHASER OR ITS AGENT IN REACQUIRING THE NOTES.


4.15         ADDITIONAL DEPOSITS IF CLOSING IS DEFERRED.  IF THE CLOSING HAS NOT
OCCURRED ON OR BEFORE OCTOBER 31, 2007 BECAUSE THE REQUIRED LICENSES AND PERMITS
HAVE NOT BEEN OBTAINED AND THIS AGREEMENT HAS NOT BEEN TERMINATED AS PROVIDED IN
ARTICLE VII, PURCHASER MAY, BUT SHALL NOT BE REQUIRED TO, DEPOSIT IN ESCROW
UNDER THE TERMS OF THE ESCROW AGREEMENT AN ADDITIONAL $500,000 ON THE FIRST DAY
OF EACH SUBSEQUENT MONTH UNTIL THE CLOSING HAS OCCURRED OR THIS AGREEMENT HAS
BEEN TERMINATED.

23


--------------------------------------------------------------------------------



4.16         BAGGAGE.  CONCURRENTLY WITH THE CLOSING, SELLER SHALL PERFORM THE
FOLLOWING FUNCTIONS FOR ALL BAGGAGE, TRUNKS AND OTHER PROPERTY THAT WAS CHECKED
AND PLACED IN THE CARE OF SELLER AT THE PROPERTY:  (I) SEAL ALL PIECES OF
BAGGAGE WITH TAPE:  (II) PREPARE AN INVENTORY (“INVENTORIED BAGGAGE”) OF SUCH
ITEMS INDICATING THE CHECK NUMBER APPLICABLE THERETO; AND (III) DELIVER THE
INVENTORIED BAGGAGE TO AN AUTHORIZED REPRESENTATIVE OF PURCHASER AND SECURE A
RECEIPT FOR THE INVENTORIED BAGGAGE. THEREAFTER, PURCHASER SHALL BE RESPONSIBLE
FOR SUCH INVENTORIED BAGGAGE.


4.17         SAFE DEPOSITS.  ON OR BEFORE CLOSING, SELLER SHALL REMOVE, ALL
ITEMS STORED BY SELLER OR ANY OF ITS AFFILIATES IN SAFE DEPOSIT BOXES LOCATED AT
THE PROPERTY (OTHER THAN ACQUIRED ASSETS), AND ALL SUCH SAFE DEPOSIT BOXES SHALL
BE MADE AVAILABLE FOR PURCHASER’S USE THEREAFTER.  SAFE DEPOSIT BOXES IN USE BY
CUSTOMERS AT THE PROPERTY AT CLOSING WILL BE SEALED IN A REASONABLE MANNER
MUTUALLY AGREEABLE TO PURCHASER AND SELLER.  AT THE CLOSING, PURCHASER AND
SELLER SHALL DESIGNATE IN WRITING THEIR INITIAL SAFE DEPOSIT REPRESENTATIVES.
REPRESENTATIVES OF BOTH SELLER AND PURCHASER ARE TO BE PRESENT WHEN A SEAL IS
BROKEN.  SELLER WILL MAKE A REPRESENTATIVE AVAILABLE WITHIN ONE (1) HOUR AFTER
PURCHASER NOTIFIES SELLER THAT THE REPRESENTATIVE IS REQUIRED.  PURCHASER SHALL
HAVE NO RESPONSIBILITY FOR LOSS OR THEFT FROM A SAFE DEPOSIT BOX WHOSE SEAL WAS
BROKEN IN THE PRESENCE OF SELLER’S REPRESENTATIVE.  ALL SAFE DEPOSIT KEYS,
COMBINATIONS AND RECORDS SHALL BE DELIVERED AT CLOSING TO PURCHASER.


4.18         VALET PARKING.  AT CLOSING, SELLER SHALL PERFORM, THE FOLLOWING
FUNCTIONS FOR ALL MOTOR VEHICLES THAT WERE CHECKED AND PLACED IN THE CARE OF
SELLER AT THE PROPERTY:  (I) MARK ALL MOTOR VEHICLES WITH A STICKER OR TAPE;
(II) PREPARE AN INVENTORY OF SUCH VEHICLES (“INVENTORIED VEHICLES”) INDICATING
THE CHECK NUMBER APPLICABLE THERETO; AND (III) TRANSFER CONTROL OF THE
INVENTORIED VEHICLES TO AN AUTHORIZED REPRESENTATIVE OF PURCHASER AND SECURE A
RECEIPT FOR THE INVENTORIED VEHICLES. THEREAFTER, PURCHASER SHALL BE RESPONSIBLE
FOR THE INVENTORIED VEHICLES.


4.19         ESTOPPEL CERTIFICATES.  SELLER SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO DELIVER TO PURCHASER CUSTOMARY TENANT ESTOPPEL CERTIFICATES SIGNED BY
ALL TENANTS UNDER REAL PROPERTY LEASES.


4.20         EMPLOYEES AND EMPLOYEE BENEFITS.  PURCHASER SHALL OFFER EMPLOYMENT
TO SUBSTANTIALLY ALL OF SELLER’S NON-EXECUTIVE EMPLOYEES, EFFECTIVE AS OF THE
CLOSING ON TERMS AND CONDITIONS THAT, TAKEN AS A WHOLE, OFFER SUBSTANTIALLY
EQUIVALENT COMPENSATION AND BENEFITS TO SUCH EMPLOYEES AS SUCH EMPLOYEES ENJOYED
IN CONNECTION WITH THEIR EMPLOYMENT BY SELLER AS OF THE DATE OF THIS AGREEMENT,
PROVIDED, HOWEVER, THAT PURCHASER MAY OFFER SUCH EMPLOYMENT ON A PROBATIONARY
BASIS FOR A PERIOD OF NOT LESS THAN 90 DAYS FROM THE DATE OF SUCH EMPLOYMENT.


4.21         RESTRUCTURING OF AGREEMENT.  WITHIN SEVEN DAYS OF THE DATE OF THIS
AGREEMENT, SELLER AND PURCHASER SHALL TOGETHER PREPARE AN AGREEMENT THAT SHALL
PROVIDE FOR THE SALE OF SELLER’S MEMBERSHIP INTEREST TO PURCHASER (THE
“MEMBERHIP INTEREST PURCHASE AGREEMENT”), WHICH AGREEMENT SHALL PROVIDE
ACCORDING TO ITS TERMS THAT ALTHOUGH EXECUTED BY THE PARTIES SHALL NOT BECOME
AFFECTIVE UNLESS AND UNTIL OCTOBER 31, 2007.   IF AS OF OCTOBER 31, 2007, (I)
THE CLOSING HAS NOT OCCURRED DUE TO THE FACT THAT CONSUMMATING THE CLOSING WOULD
CAUSE AN EVENT OF DEFAULT UNDER THE INDENTURE, AND (II) SUCH DEFAULT WOULD NOT
EXIST IF THIS AGREEMENT WERE RESTRUCTURED AS PROVIDED IN THE MEMBERHIP INTEREST
PURCHASE AGREEMENT, THIS AGREEMENT SHALL

24


--------------------------------------------------------------------------------



BECOME NULL AND VOID AND OF NO FURTHER FORCE OR EFFECT AND THE PARTIES SHALL
THEREAFTER ABIDE BY ALL OF THE TERMS AND CONDITIONS CONTAINED IN THE MEMBERHIP
INTEREST PURCHASE AGREEMENT.


4.22         FAILURE OF CONDITION SUBSEQUENT.  NOTWITHSTANDING ARTICLE VII, IN
THE EVENT THAT PARTIES HERETO FAIL TO REACH AGREEMENT AND EXECUTE THE LEASE
AGREEMENT, THE ASSIGNMENT AGREEMENT AND THE MEMBERHIP INTEREST PURCHASE
AGREEMENT ON OR BEFORE 5:00 P.M., PST, MAY 7, 2007, THIS AGREEMENT SHALL
TERMINATE AND ANY DEPOSIT POSTED BY PURCHASER SHALL BE REFUNDED TO PURCHASER
TOGETHER WITH ANY INTEREST ACCRUED THEREON AND NEITHER PARTY SHALL HAVE ANY
FURTHER OBLIGATION TO THE OTHER HEREUNDER.


ARTICLE V


CONDITIONS TO CONSUMMATION OF THE TRANSACTION


5.1           CONDITIONS TO EACH PARTY’S OBLIGATIONS TO COMPLETE THE
TRANSACTIONS.  THE RESPECTIVE OBLIGATIONS OF EACH PARTY TO COMPLETE THE
TRANSACTIONS ARE SUBJECT TO THE SATISFACTION AT OR PRIOR TO THE CLOSING DATE OF
THE FOLLOWING CONDITIONS:

(a)           Injunction.  There shall not be in effect any Law or Order of
competent jurisdiction directing that the Transactions not be consummated as
provided herein; provided, however, that a party to this Agreement may not
invoke this Section 5.1(a) if such party has directly or indirectly solicited or
encouraged such Law or Order.

(b)           HSR Act.  The waiting period, together with any extensions
thereof, under the HSR Act shall have expired or early termination thereof shall
have been granted.


5.2           ADDITIONAL CONDITIONS TO THE OBLIGATION OF PURCHASER.  THE
OBLIGATION OF PURCHASER TO COMPLETE THE TRANSACTIONS IS SUBJECT TO THE
SATISFACTION AT OR PRIOR TO THE CLOSING DATE OF THE FOLLOWING CONDITIONS, ANY
AND ALL OF WHICH MAY BE WAIVED IN WHOLE OR IN PART BY PURCHASER TO THE EXTENT
PERMITTED BY APPLICABLE LAW:

(a)           Representations and Warranties.  The representations and
warranties of Seller contained in Article II of this Agreement shall be true and
correct at and as of the Closing Date with the same effect as though made on and
as of the Closing Date (except that representations and warranties which speak
as of a specified date or period of time shall be true and correct only as of
such date or period of time); provided, however, that for purposes of this
Section 6.2(a), all representations and warranties Seller shall be deemed to be
true and correct unless the failure or failures of such representations and
warranties to be so true and correct, without regard to any “material,”
“materiality” or “Material Adverse Effect” qualifiers set forth therein,
individually or in the aggregate, would be reasonably likely to have a Material
Adverse Effect.

(b)           Performance.  Seller shall have performed all of its covenants and
agreements under this Agreement to be performed or complied with on or prior to
the Closing Date, except where the failure to so perform has not had and is not
reasonably likely to have a Material Adverse Effect on Seller that is continuing
and has not materially impaired the parties’ ability to consummate the
Transactions as provided in this Agreement.

25


--------------------------------------------------------------------------------


(c)           Certificates.  Purchaser shall have received on the Closing Date a
certificate dated the Closing Date and executed by the Managing Member of each
Seller certifying to the fulfillment of the conditions specified in Sections
5.2(a) and (b); provided that, in the case of conditions to have been performed
by an individual Seller, such certificate shall address only the performance of
the certifying Seller.

(d)           Material Adverse Effect.  Since the date of this Agreement, no
change in circumstance or condition that has had a Material Adverse Effect shall
have occurred and be continuing.

(e)           Approval of Noteholders.  All required consents and approvals
under the Indenture shall have been obtained.

(f)            Opinion Of Counsel.  Purchaser shall have received the opinion of
Kummer Kaempfer Bonner Renshaw & Ferrario, counsel to Seller dated as of the
Closing Date in form and substance reasonably satisfactory to Purchaser.

(g)           Title Policies and Exceptions.

(i)            Prior to the Closing, Purchaser shall obtain an ALTA extended
owner’s policy of title insurance, issued by Stewart Title Insurance Company or
if such title company is unable to do so, by a title insurance company
reasonably acceptable to Purchaser in its reasonable discretion (“Title
Company”), insuring that Seller has fee title to the Real Property and the
improvements constructed thereon, subject only to (i) the exceptions to title as
shall be reasonably satisfactory to Purchaser in its discretion, (ii) liens for
taxes not yet due and payable, and (iii) all standard exceptions, exclusions,
conditions and stipulations from coverage for Title Company’s Extended Coverage
Form ALTA owner’s Policy of Title Insurance, including any and all endorsements
and affirmative coverage customary in real estate sale transactions involving
the magnitude and type of the assets (including, without limitation, an ALTA 3.1
Zoning Endorsement) as Purchaser shall reasonably request (collectively the
“Title Policy”).  The coverage amount of the Title Policy for the Real Property
and Improvements shall be in an amount at least equal to Two Hundred and Twenty
Five Million dollars.  Notwithstanding the foregoing, Purchaser shall have the
right to acquire title insurance in an amount equal to the anticipated
replacement cost of the Real Property and Improvements provided such increase
shall in no event cause Seller’s obligation under subparagraph (ii) below to
increase above $300,000.  Purchaser shall have the right to require the Title
Company to obtain facultative reinsurance, with direct access provisions against
the reinsurer with respect to the Title Policy in such amounts and with such
title companies as Purchaser shall determine in its reasonable discretion.

(ii)           Seller shall pay up to $300,000 of the premium for the Title
Policy and for all endorsements thereto, and Purchaser shall pay the balance. 
Seller and Purchaser shall cooperate diligently to provide customary documents
required by Title Company as condition to the issuance of the Title Policy.

(h)           Nevada Gaming Commission Approval.  Seller shall continue to have
all Gaming Approvals necessary to (i) own or operate the Gaming Assets; (ii)
conduct nonrestricted gaming activities at the Casino; and (iii) effect the
Transactions and the Lease Agreement.

26


--------------------------------------------------------------------------------



5.3           ADDITIONAL CONDITIONS TO THE OBLIGATION OF SELLER.  THE OBLIGATION
OF SELLER TO COMPLETE THE TRANSACTIONS IS SUBJECT TO THE SATISFACTION AT OR
PRIOR TO THE CLOSING DATE OF THE FOLLOWING CONDITIONS, ANY AND ALL OF WHICH MAY
BE WAIVED IN WHOLE OR IN PART BY SELLER TO THE EXTENT PERMITTED BY APPLICABLE
LAW:

(a)           Representations and Warranties.  The representations and
warranties of the Purchaser contained in Article III of this Agreement shall be
true and correct at and as of the Closing Date with the same effect as though
made on and as of the Closing Date (except that representations and warranties
which speak as of a specified date or period of time shall be true and correct
only as of such date or period of time); provided, however, that for purposes of
this Section 6.3(a), all representations and warranties of Purchaser shall be
deemed to be true and correct unless the failure or failures of such
representations and warranties to be so true and correct, without regard to any
“material” or “materiality” qualifiers set forth therein, individually or in the
aggregate, would be reasonably likely to have a material adverse effect on
Purchaser’s ability to consummate the Transactions.

(b)           Performance.  Purchaser shall have performed in all material
respects its covenants and agreements under this Agreement to be performed or
complied with on or prior to the Closing Date.

(c)           Certificate.  Seller shall have received on the Closing Date a
certificate dated the Closing Date and executed by the Chief Executive Officer
of Purchaser certifying to the fulfillment of the conditions specified in
Sections 5.3(a) and (b) hereof.


ARTICLE VI


OBLIGATIONS AFTER CLOSING


6.1           SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS;
INDEMNIFICATION.

(a)           Survival.  All representations and warranties contained in this
Agreement shall survive until the third anniversary of the Closing Date, except
that the representations and warranties contained in Sections 2.9, 2.10 and
2.11, which shall survive the Closing until 60 days after the expiration of the
applicable statute of limitations.  All covenants and agreements which by their
terms contemplate or involve actions to be taken or obligations in effect after
the Closing shall survive the Closing and remain in full force and effect in
accordance with their terms and the terms of this Agreement.

(b)           Indemnification by Seller.  Subject to the other provisions of
this Section 6.1, from and after the Closing Date, Seller shall indemnify
Purchaser from and against and in respect of any and all Losses incurred by
Purchaser which may be imposed on, sustained, incurred or suffered by or
assessed against Purchaser, directly or indirectly, to the extent relating to or
arising out of:

(i)            any breach of any of the representations or warranties contained
in Article II or in the Officer’s Certificate delivered by Seller at Closing
pursuant to Section 5.2(c); or

27


--------------------------------------------------------------------------------


(ii)           any failure by Seller to perform or comply with its covenants and
agreements contained in this Agreement.

(c)           Indemnification by Purchaser.  Subject to the other provisions of
this Section 6.1, from and after the Closing Date, Purchaser shall indemnify
Seller from and against and in respect of any and all Losses incurred by Seller,
directly or indirectly, to the extent relating to or arising out of:

(i)            any breach of any of the representations or warranties of
Purchaser contained in Article III or in the Officer’s Certificate delivered at
Closing pursuant to Section 5.3(c); or

(ii)           any failure by Purchaser to perform or comply with its covenants
and agreements contained in this Agreement.

(d)           Timing of Delivery of Notice of Claim.  No party shall be liable
for any Losses pursuant to Section 6.1(b) unless the party seeking such
indemnification (the “Indemnified Party”) has (x) delivered the notice of Claim
in respect of such Loss required by Section 6.1(h) below (y) such notice of
Claim is received by from which indemnification is sought (the “Indemnifying
Party”) on or prior to expiration of the applicable survival period.

(e)           Insurance Offset.  Each Loss shall be reduced by (A) the amount of
any insurance proceeds received by the Indemnified Party, (B) any
indemnification, contribution or other similar payment paid to the Indemnified
Party by any third party with respect to such Loss and (C) any Tax refunds or
credits of the Indemnified Party or any of its Affiliates attributable to such
Loss.

(f)            No Duplication.  Any liability for indemnification hereunder
shall be determined without duplication of recovery by reason of the state of
facts giving rise to such liability constituting a breach of more than one
representation, warranty, covenant or agreement or more than one right to
indemnification.

(g)           Exclusive Remedy.  From and after Closing, except for a party’s
right to equitable relief for the breach of any covenant contained herein or a
claim for fraud, indemnification under Sections 6.1(b)(i) shall be the sole and
exclusive remedy of the parties to this Agreement, as applicable, for breach of
any representation, warranty, covenant or agreement contained in this Agreement,
and Seller, on the one hand and Purchaser, on the other, as applicable, shall
have no other liability to the other party resulting from any such breach.

(h)           Notice of Claim.  If the Indemnified Party shall become aware of
any claim, proceeding or other matter (a “Claim”), which may give rise to a Loss
that will be taken into account for purposes of calculating whether the
Indemnifying Party’s indemnification obligation arises pursuant to Section
6.1(b) or Section 6.1(c) above, the Indemnified Party shall promptly give notice
thereof to the Indemnifying Party.  Such notice shall specify whether the Claim
arises as a result of a Claim by an unaffiliated third party against the
Indemnified Party (a “Third Party Claim”) or whether the Claim does not so arise
(a “Direct Claim”), and shall also specify with reasonable particularity (to the
extent that the information is available) the factual basis for the Claim and
the amount of the Claim, if known.  If the Indemnified Party does not

28


--------------------------------------------------------------------------------


promptly give notice of any Claim as specified above, such failure shall not
affect the Indemnified Party’s right to indemnification hereunder for Losses in
connection with such Claim, except to the extent the Indemnifying Party’s rights
are prejudiced by such failure.

(i)            Direct Claims.  With respect to any Direct Claim, following
receipt of notice from the Indemnified Party of the Claim, the Indemnifying
Party shall have ninety (90) days to make such investigation of the Claim as it
considers necessary or desirable.  For the purpose of such investigation, the
Indemnified Party shall make available to the Indemnifying Party the information
relied upon by the Indemnified Party to substantiate the Claim, together with
all such other information as the Indemnifying Party may reasonably request.  If
both parties agree at or prior to the expiration of such 90-day period (or any
mutually agreed upon extension thereof) to the validity and amount of such
Claim, they shall agree to apply it to the applicable deductible, or if the
applicable deductible has been satisfied, the Indemnifying Party shall
immediately pay to the Indemnified Party the full agreed upon amount of the
Claim, failing which the dispute shall be referred to binding arbitration in
such manner as the parties may agree or shall be determined by a Las Vegas
Court.

(j)            Third Party Claims.

(i)            With respect to any Third Party Claims the Indemnifying Party
shall have the right, at its expense and at its election, to assume control of
the negotiation, settlement and defense of the Claim through counsel of its
choice.  The election of the Indemnifying Party to assume such control shall be
made within thirty (30) days of receipt of notice of the Third Party Claim,
failing which the Indemnifying Party shall be deemed to have elected not to
assume such control.  If the Indemnifying Party elects to assume such control,
the Indemnified Party shall have the right to be informed and consulted with
respect to the negotiation, settlement or defenses of such Third Party Claim and
to retain counsel to act on its behalf, but the fees and disbursements of such
counsel shall be paid by the Indemnified Party unless the Indemnifying Party
Consents to the retention of such counsel or unless the named parties to any
action or proceeding include both the Indemnifying Party and the Indemnified
Party and a representation of both the Indemnifying Party and the Indemnified
Party by the same counsel would be inappropriate due to the actual or potential
differing interests between them (such as the availability of different
defenses).  If the Indemnifying Party, having elected to assume such control,
thereafter fails to defend the Third Party Claim within a reasonable period of
time, subject to Section 6.1(j)(ii), the Indemnified Party shall be entitled to
assume such control and the Indemnifying Party shall be bound by the results
obtained by the Indemnified Party with respect to the Third Party Claim.  If any
Third Party Claim is of a nature such that the Indemnified Party is required by
applicable Law to make a payment to any third party with respect to the Third
Party Claim before the completion of settlement negotiations or related legal
proceedings, the Indemnified Party may make such payment and the Indemnifying
Party shall, subject to the provisions of this Section 6.1, after demand by the
Indemnified Party, reimburse the Indemnified Party for such payment.  If the
amount of any liability of the Indemnified Party under the Third Party Claim in
respect of which such payment was made, as finally determined, is less than the
amount which was paid by the Indemnifying Party to the Indemnified Party, the
Indemnified Party shall, promptly after receipt of the difference from the third
party, pay the amount of such difference to the Indemnifying Party.

29


--------------------------------------------------------------------------------


(ii)           Whether or not the Indemnifying Party assumes control of the
negotiation, settlement or defense of any Third Party Claim:

(1)           the Indemnifying Party shall not settle any Third Party Claim
without the written Consent of the Indemnified Party, which Consent shall not be
unreasonably withheld, conditioned or delayed, unless such settlement provides
solely for monetary damages or other monetary payments;

(2)           the Indemnified Party shall not, if it continues to seek indemnity
from the Indemnifying Party with respect to the matter, settle any Third Party
Claim without the written Consent of the Indemnifying Party, which Consent may
be withheld in the Indemnifying Party’s sole discretion.

(iii)          The Indemnified Party and the Indemnifying Party shall cooperate
fully with each other with respect to Third Party Claims and, regardless of
which party has control thereof as provided for herein, shall keep each other
reasonably advised with respect thereto.

(iv)          The Indemnified Party shall not take any action the purpose of
which is to prejudice the defense of any claim subject to indemnification
hereunder or to induce a third party to assert a claim subject to
indemnification hereunder.


6.2           OFFSET OF CERTAIN CLAIMS.  IF AT THE END OF THE LEASE TERM, ANY
CLAIM SHALL BE A SETTLED CLAIM, THE AMOUNT THEREOF SHALL BE DEDUCTED FROM THE
PAYMENT OTHERWISE DUE FROM PURCHASER TO SELLER AS PROVIDED IN SECTION 1.7.  IF,
AT THE END OF THE LEASE TERM, ANY CLAIM SHALL BE A PENDING CLAIM, THE AMOUNT
THEREOF, SHALL BE WITHHELD FROM THE PAYMENT OTHERWISE DUE FROM PURCHASER TO
SELLER AS PROVIDED IN SECTION 1.7.  UPON SUCH CLAIM BECOMING A SETTLED CLAIM,
THE AMOUNT THEREOF SHALL BE DEDUCTED FROM THE PAYMENT OTHERWISE DUE FROM
PURCHASER TO SELLER AS PROVIDED IN SECTION 1.7 AND THE BALANCE, IF ANY, OF THE
AMOUNT SO WITHHELD SHALL BE PAID TO SELLER.


ARTICLE VII


TERMINATION


7.1           TERMINATION.

(a)           This Agreement may be terminated and the Transactions may be
abandoned at any time prior to the Closing:

(i)            by mutual written Consent of the Purchaser and the Seller;

(ii)           by Purchaser at any time;

(iii)          by Seller if the Closing does not occur on or before October 31,
2007 and Seller is not then in material breach of any of its representations,
warranties or covenants in this Agreement; provided, however, that the date on
which Seller may terminate under this Section 7.1(a)(iii) shall be extended for
one month for each month in respect of which Purchaser continues to make the
payments described in Section 4.15, and further provided,

30


--------------------------------------------------------------------------------


however, that, if, at any time prior to termination of this Agreement, Seller
shall be unable to perform its obligations under the Lease Agreement,  the date
on which Seller may terminate under this Section 7.1(a)(iii) shall be
automatically extended without any such payment until the date on which the
Lease Term would otherwise have expired.

(iv)          by Seller or Purchaser if the Closing does not occur on or before
July 31, 2008; provided, however, that the right to terminate this Agreement
under this clause (ii) shall not be available to any party whose breach of a
representation, warranty, covenant or agreement under this Agreement has been
the cause of or resulted in the failure of the Closing to occur on or before
such date; or

(v)           by Seller or Purchaser if any court of competent jurisdiction or
other Governmental Authority shall have issued an Order permanently restraining,
enjoining or otherwise prohibiting the Transactions, and such Order shall have
become final and nonappealable.

(b)           The party desiring to terminate this Agreement pursuant to Section
8.1(a)(ii) or (iii) shall give written notice of such termination to the other
party hereto.


7.2           EFFECT OF TERMINATION.  IN THE EVENT THIS AGREEMENT IS TERMINATED
PURSUANT TO THIS ARTICLEVII, THE TRANSACTIONS SHALL BE ABANDONED, WITHOUT
FURTHER ACTION BY EITHER OF THE PARTIES HERETO, AND THIS AGREEMENT SHALL BECOME
VOID AND HAVE NO FURTHER FORCE AND EFFECT, EXCEPT THAT (A) THE OBLIGATIONS OF
PURCHASER SET FORTH IN THE CONFIDENTIALITY AGREEMENT SHALL REMAIN IN EFFECT, (B)
NEITHER PARTY SHALL BE RELIEVED FROM ANY LIABILITIES OR DAMAGES ARISING OUT OF A
MATERIAL BREACH OF ANY PROVISION OF THIS AGREEMENT, (C) THE RESPECTIVE
OBLIGATIONS OF THE PARTIES SET FORTH IN SECTIONS 4.6, 7.2, 8.1, 8.2, AND ARTICLE
IX SHALL REMAIN IN EFFECT, AND (D) AS PROVIDED IN THE ESCROW AGREEMENT, SELLER
SHALL RETAIN THE DEPOSIT OF THREE MILLION DOLLARS ($3,000,000) AND ANY
ADDITIONAL DEPOSIT MADE PURSUANT TO SECTION 4.15 UNLESS AT THE TIME OF
TERMINATION THERE EXISTS A BREACH BY SELLER OF ANY REPRESENTATION, WARRANTY,
COVENANT OR OTHER AGREEMENT IN THIS AGREEMENT AND, AS A RESULT OF SUCH BREACH,
EITHER (I) PURCHASER WOULD NOT UPON CLOSING, OBTAIN TITLE TO SUBSTANTIALLY ALL
OF THE PURCHASED ASSETS OR (II) THE VALUE OF THE PURCHASED ASSETS LESS THE COST
OF ALL ASSUMED LIABILITIES WOULD BE REDUCED BY FIVE MILLION DOLLARS ($5,000,000)
OR MORE.


ARTICLE VIII


DEFINITIONS; INTERPRETATION; EFFECTIVENESS OF AMENDMENT


8.1           DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED OR UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE:

“Accounts” means all property of Seller located in bank, brokerage, securities
or other similar accounts of any kind, nature or description.

“Accrued Royalty” shall mean all sums accrued and unpaid as of the Closing Date
under the license agreements listed in Schedule 1.5.

“Advance Deposits” shall mean the obligations of the Business at the Cutoff Time
to provide lodging for which payment has been received.

31


--------------------------------------------------------------------------------


“Affiliate” of any Person shall mean any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

“Affiliate Contracts” shall have the meaning ascribed to it in Section 2.16.

“Agreement” shall have the meaning ascribed to it in the preamble.

“Antitrust Division” shall have the meaning ascribed to it in Section 4.3.

“Assignable Licenses” shall mean all Licenses of Seller that can be assigned to
Purchaser as a part of the Transactions.

“Assignment Agreement” shall have the meaning ascribed to it in Section 4.11.

“Assumed Contracts” shall mean (other than Gaming Liabilities) (i) all Material
Contracts listed in Section 2.15 of the Disclosure Schedule and (ii) all other
Contracts (other than Contracts involving Intercompany Receivables or
Intercompany Liabilities) entered into by Seller in the Ordinary Course of
Business for a term not exceeding one year in duration that (a) are not required
to be listed in Section 2.15 of the Disclosure Schedule; (b) are appropriately
accounted for in the Financial Statements or were entered into since the date of
the most recent Financial Statements, but not including Excluded Contracts.

“Assumed Leases” shall mean all equipment, real property or other leases
relating to the Hotel and Other Operations and listed in Schedule 1.3.

“Assumed Liabilities” shall have the meaning ascribed to it in Section 1.3.

“Auditor” shall have the meaning ascribed to it in Section 1.9.

 “Balance Sheet Date” shall have the meaning ascribed to it in Section 2.6.

“Business” shall have the meaning ascribed to it in the preamble.

“Business Records” shall mean the books and records of the Business, whether in
electronic or hard copy form.

“Business Day” shall mean any day other than Saturday, Sunday or a day when
banking institutions are closed or are not required by law or regulation to be
open in the State of New York.

“Cash” shall mean all cash, checks, money orders and other cash equivalents
owned by Seller other than Accounts.

“Cash Purchase Price” shall have the meaning ascribed to it in Section 1.5.

“Casino” shall have the meaning ascribed to it in the preamble.

32


--------------------------------------------------------------------------------


“CERCLIS” shall mean the Comprehensive Environmental Response and Liability
Information System, as provided for by 40 C.F.R. Section 300.5.

“Claim” shall have the meaning ascribed to it in Section 6.1(h).

“Closing” shall have the meaning ascribed to it in Section 1.10.

“Closing Date” shall have the meaning ascribed to it in Section 1.10.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” shall mean the agreement dated on or about January
12, 2007 by and between Seller or its Affiliate and Purchaser.

“Consent” shall mean any consent, approval, authorization, clearance, exemption,
waiver or similar affirmation by, or filing with or notification to, a Person
pursuant to any Contract, Law, Order. License or Permit.

“Contracts” shall mean all contracts or other agreements, whether written or
oral, to which Seller is a party or by which any of Seller’s property may be
bound.

“Contract Rights” shall mean all rights accruing to Seller under Assumed
Contracts.

“Credit Line” shall mean the credit line obtained by Seller from Wells Fargo
Foothill, Inc.

“Credit Line Deferred Financing Costs” shall mean the costs Seller capitalized
in obtaining the Credit Line.

“Cutoff Time” shall mean the 12:00 midnight next preceding the Closing.

“Deposits” shall mean any amount paid by Seller as security or in part payment
to any service provider, including but not limited to utility companies.

“Direct Claim” shall have the meaning ascribed to it in Section 6.1(h).

“Direct Holdback” shall have the meaning ascribed to it in Section 1.7.

“Disclosure Schedule” shall mean the Disclosure Schedule prepared by Seller and
delivered to Purchaser concurrently with the execution of this Agreement.

“Environmental Claim” shall mean, with respect to any Person, any written or
oral notice, claim, demand or other communication (collectively, a “claim”) by
any other Person alleging or asserting such Person’s liability for investigatory
costs, cleanup costs, Governmental Authority response costs, damages to natural
resources or other property, personal injuries, fines or penalties arising out
of, based on or resulting from (a) the presence, or release into the
environment, of any Hazardous Material at any location, whether or not owned by
such Person, or (b) circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law.  The term “Environmental Claim” shall
include, without limitation, any

33


--------------------------------------------------------------------------------


claim by any Governmental Authority for enforcement, cleanup, removal, response,
remedial or other actions or damages pursuant to any applicable Environmental
Law, and any claim by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the presence of Hazardous Materials or arising from alleged injury or threat of
injury to health, safety or the environment.

 “Environmental Laws” shall mean all domestic and foreign, federal, national,
state and local Laws, rules, Orders, regulations, ordinances, mandatory
guidelines, decrees, Permits or directives relating to pollution or protection
of the environment, including Laws relating to Releases of Hazardous Substances.

“Equipment” means all machinery, equipment, tools implements, furniture and
furnishings, computer hardware and other electronic equipment, vehicles, storage
facilities or other similar items of property (other than items included within
the definition of Real Property) used in the conduct of the Business.

“Escrow Agreement” shall have the meaning ascribed to it in the preamble.

“Excluded Assets” shall mean the assets listed in Schedule 1.2.

“Excluded Contracts” shall mean Contracts listed in Schedule 1.2.

“Financial Statements” shall have the meaning ascribed to it in Section 2.5.

“FTC” shall have the meaning ascribed to it in Section 2.2(b).

“GAAP” shall mean United States generally accepted accounting principles, as
applied and interpreted by Seller consistent with past practice.

“Gaming Approvals” shall mean any license, qualification, franchise,
accreditation, approval, registration, permit, finding of suitability or other
authorization relating to gaming, the gaming business or the operation of a
casino under the Gaming Laws or required by any Gaming Authority or otherwise
necessary under any Gaming Laws for the operation of gaming, the gaming business
or a resort casino at the Hotel or Casino.

“Gaming Assets” shall mean all of Seller’s now owned and hereafter acquired
gaming equipment, wherever located, including any and all gaming devices (as
defined in NRS § 463.0155), gaming device parts, inventory and other related
gaming equipment and supplies used in connection with the operation of a casino,
including, without limitation, slot machines, gaming tables, cards, dice, chips,
tokens (including slot machine tokens not currently in circulation, and
“reserve” chips, if any, not currently in circulation), player tracking systems,
cashless wagering systems (as defined in NRS § 463.014) and associated equipment
(as defined in NRS § 463.0136),  together with all improvements and/or additions
thereto, mobile gaming systems (as defined in Regulation 14.010(11) under NRS
Chapter 463), all contracts necessary to own or operate any of the Gaming Assets
and/or to conduct gaming operations, all assignable manufacturers and other
warranties applicable to the Gaming Assets, and all computer hardware and
software used to operate the Gaming Assets and/or to conduct gaming operations.

34


--------------------------------------------------------------------------------


“Gaming Authority” shall mean any of the Nevada Gaming Commission, the Nevada
State Gaming Control Board, the Clark County Liquor and Gaming Licensing Board
and any other gaming regulatory body or any agency which has, or may at any time
after the Closing Date have, jurisdiction over the gaming activities or the sale
or distribution of liquor at the Hotel or Casino, or any successor to such
authority.

“Gaming Laws” shall mean the provisions of the Nevada Gaming Control Act,
codified as NRS Chapter 463, as amended from time to time, all regulations of
any Gaming Authority promulgated thereunder, as amended from time to time, the
provisions of the Clark County Code, as amended from time to time, and all other
laws, statutes, rules, rulings, orders, ordinances, regulations and other legal
requirements of any Gaming Authority.

“Gaming Liabilities” shall mean (i) all Material Contracts listed in Section
2.15 of the Disclosure Schedule relating to the gaming operations of the Casino;
(ii) all other Contracts relating to the gaming operations of the Casino (other
than Contracts involving Intercompany Receivables or Intercompany Liabilities)
entered into by Seller in the Ordinary Course of Business for a term not
exceeding one year in duration that (a) are not required to be listed in Section
2.15 of the Disclosure Schedule and (b) are appropriately accounted for in the
Financial Statements or were entered into since the date of the most recent
Financial Statements, but not including Excluded Contracts; and (iii) all
equipment or other leases relating to the gaming operations of the Casino and
listed in Schedule 1.3.

“General Intangibles” shall mean all of the rights of Seller in intangible
property not otherwise included as an Asset, including, without limitation, bank
and other similar accounts, telephone numbers, domain names and similar
intangible property.

“Governmental Authority” shall mean any domestic or foreign agency, authority,
board, judicial body, commission, legislature, instrumentality or office of any
federal, national, state, county, district, municipal, city or other government
unit.

“Hazardous Substances” or “Hazardous Materials” shall mean any chemical,
material or substance defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “hazardous
constituents,” “restricted hazardous materials,” “extremely hazardous
substances,” “toxic substances,” “contaminants,” “pollutants,” “toxic
pollutants” or words of similar meaning and regulatory effect under any
applicable Environmental Law, including petroleum and polychlorinated biphenyls.

“HSR Act” shall have the meaning ascribed to it in Section 2.2(b).

“Hotel” shall have the meaning ascribed to it in the preamble.

“Income Tax” or “Income Taxes” shall mean any and all United States or
non-United States federal, national, state or local Tax based on net income,
including any interest, penalties or other additions thereto.

“Indebtedness” shall have the meaning ascribed to it in Section 1.3.

“Indemnified Party” shall have the meaning ascribed to it in Section 6.1(d).

35


--------------------------------------------------------------------------------


“Indemnifying Party” shall have the meaning ascribed to it in Section 6.1(d).

“Indenture” shall mean that certain Indenture, dated as of March 29, 2005, by
and between Seller and The Bank of New York Trust Company, N.A. as Trustee, as
amended from time to time.

“Insurance Rights” shall mean all rights of Seller in insurance policies to the
extent such policies provide for indemnity against any diminution in value of
any Purchased Asset based on an occurrence prior to the Cutoff Time.

“Intellectual Property” shall mean (a) all inventions and discoveries (whether
patentable or unpatentable), all improvements thereto, and all patents, patent
applications and patent disclosures, together with all re-issuances,
continuations, continuations-in-part, divisionals, revisions, extensions and
reexaminations thereof, (b) all trademarks and service marks, other designations
of origin and trade dress, including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, (c) all
copyrightable works, all copyrights and all applications, registrations and
renewals in connection therewith, (d) all know-how, trade secrets, technical
information and confidential business information (whether patentable or
unpatentable and whether or not reduced to practice), including, ideas, research
and development, formulas, compositions, manufacturing and production processes,
techniques and methods, technical data, designs, drawings, blue prints,
patterns, specifications, assembly procedures, test procedures, instruction
manuals, operation manuals, maintenance manuals, reliability data, quality
control data, customer and supplier lists, parts lists, domain names, pricing
and cost information and business and marketing plans and proposals, (e) all
computer software (including data and related documentation) and (f) all other
proprietary rights.

“Intellectual Property Contracts” shall mean any contract pursuant to which
Seller has licensed (a) to any Person rights to any Seller Intellectual Property
or (b) from any third Person rights to Intellectual Property.

“Intercompany Liabilities” shall mean liabilities of Seller to an Affiliate of
Seller.

“Intercompany Receivables” shall mean all accounts receivable held by Seller
which are payable to Seller by an Affiliate of Seller.

“Interests” shall have the meaning ascribed to it in the preamble.

“Inventory” shall mean all inventories of office, restaurant, bar, casino and
other supplies (including all foods and alcoholic and non-alcoholic beverages),
parts, packaging materials and other accessories related thereto which exist at
Closing (other than Casino inventory which shall be included as it exists upon
termination of the Lease Agreement) and are held at, or are in transit from or
to, the locations at which Seller’s business is conducted, in each case, which
are used or held for use by Seller in the conduct of its business, including any
of the foregoing purchased subject to any conditional sales or title retention
agreement in favor of any other Person, together with all rights of Seller
against suppliers of such inventories.

“Inventoried Baggage” shall have the meaning ascribed to it in Section 4.16.

36


--------------------------------------------------------------------------------


“Inventoried Vehicles” shall have the meaning ascribed to it in Section 4.18.

“Knowledge” shall mean the actual knowledge of the officers, directors, members
and general managers of Seller.

“Las Vegas Court” shall have the meaning ascribed to it in Section 9.7.

“Law” shall mean any domestic or foreign common, federal, national, state or
local law, statute, ordinance, rule, regulation, and any other executive or
legislative proclamation.

“Lease Agreement” shall have the meaning ascribed to it in the preamble.

“Lease Rights” shall mean all rights of Seller in Assumed Leases.

“Lease Term” shall mean the term of the lease provided for in the Lease
Agreement

“License” shall mean all licenses, Permits, certificates of authority,
authorizations, approvals, registrations, franchises and similar consents
granted or issued by any Governmental Authority.

“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
attachment, right of first refusal or first offer, encumbrance, Lien or charge
of any kind (including any agreement to give any of the foregoing) or right of
others of any similar nature.

“Listed Seller Intellectual Property” shall have the meaning ascribed to it is
Section 2.14.

“Litigation” shall mean any suit, action, arbitration, cause of action, claim,
complaint, criminal prosecution, investigation, demand letter, governmental or
other administrative proceeding, whether at law or at equity, before or by any
domestic or foreign federal, national, state or local court, tribunal, or agency
or before any arbitrator.

“Losses” of a Person shall mean any and all actual losses, liabilities, costs
and expenses (including reasonable attorneys’ fees and costs of investigation)
of such Person; provided, however, that Losses shall not include (i) any cost or
expense relating to any breach of representations or warranties contained in
either Section 2.11(f) or Section 2.11(h) in an amount less than One Million
dollars ($1,000,000) (ii) any special, indirect, punitive, incidental or
consequential damages (including without limitation lost profits or loss of
goodwill) of any party to this Agreement or any of its Affiliates, or (iii)  any
costs or expenses of any party to this Agreement or any of its Affiliates that
are related to the time spent on any indemnified matter by employees or
management of such party or Affiliate; provided, further however, that with
respect to Claims related to Hazardous Substances, Losses shall not include,
with respect to Owned Properties, Purchaser’s claims for diminution of property
value or loss of sale or leasing opportunities.

“Material Adverse Effect” shall mean any event or series of events (whether
related or not) that result in an adverse change in the assets, liabilities,
financial condition or results of operations of Seller, which is material to
Seller, taken as a whole, other than any such effect attributable to or
resulting from (i) the public announcement of the Transactions, (ii) actions

37


--------------------------------------------------------------------------------


taken by Seller or any of its Subsidiaries at the specific written request of
Purchaser, (iii) any adverse change in general economic conditions or in
conditions affecting the gaming industry generally (other than any such adverse
change that has a materially, disproportionate adverse impact on Seller as
compared to the impact upon the gaming industry generally), or (iv) changes
resulting from earthquake, fire, flood, sabotage, accident, terrorist attack,
act of war or other calamity of such character which may interfere materially
with the conduct of the business and operations of Seller regardless of whether
or not such loss shall have been insured.

“Material Contract” shall mean any contract or agreement to which Seller is a
party that is material to Seller.

“Membership Interest Purchase Agreement” shall have the meaning ascribed to it
in Seciton 4.21.

“Non-Gaming Liabilities” shall have the meaning ascribed to it in Section 1.3.

“Notes” shall have the meaning ascribed to it in the Indenture.

“Notes Deferred Financing Costs” shall the costs that Seller capitalized in
issuing the Notes.

“NPL” means the National Priorities List under CERCLA.

“Operating Agreement” shall mean the Operating Agreement of Seller.

“Operating Permits” shall have the meaning ascribed to it in Section 2.4(b).

“Order” shall mean any decision or award, decree, injunction, judgment, order,
quasi-judicial decision or award, ruling, or writ of any domestic or foreign
federal, national, state or local or other court, arbitrator (with binding
effect), tribunal, administrative agency or authority.

“Ordinary Course of Business” shall mean the ordinary course of the Business as
historically conducted by Seller.

“Other Operations” shall have the meaning ascribed to it in the preamble.

“Owned Properties” shall mean all parcels of and interests in real property
owned in fee by Seller together with, to the extent also owned by Seller, all
buildings and other structures, facilities or improvements (including
construction in process) located thereon, fixtures attached or appurtenant
thereto and all easements, license, rights and appurtenances relating to the
foregoing.

“Pending Claim” shall mean a Claim by Purchaser under Section 6.1(b) that has
not been finally resolved.

“Permit” shall mean any domestic or foreign federal, national, state or local
governmental approval, authorization, certificate, declaration, easement,
filing, franchise, license, notice,

38


--------------------------------------------------------------------------------


permit, variance, clearance, exemption or right to which Seller is a party or
that is or may be binding upon or inure to the benefit of Seller or the
Business.

“Permitted Liens” shall mean (i) liens of record securing the obligations of
Seller and its subsidiary under the Notes, (ii) statutory liens for Taxes not
yet due or payable or which are being contested in good faith by appropriate
proceedings and identified in Section 2.12 of the Disclosure Schedule, (iii)
imperfections of title, easements and zoning restrictions, if any, which,
individually or in the aggregate with other such matters, do not materially
detract from the value or marketability of the property subject thereto or
materially interfere with the uses and purposes to which such property is
currently employed or materially impair the operations of Seller and which have
arisen only in the ordinary course of business and consistent with past
practice, (iv) any state of facts that an accurate survey would disclose, which,
individually or in the aggregate with other such matters, do not materially
detract from the value or marketability of the property subject thereto or
materially interfere with the uses and purposes to which such property is
currently employed or materially impair the operations of Seller and which have
arisen only in the ordinary course of business and consistent with past
practice, (v) statutory or common law liens to secure landlords, lessors or
renters under leases or rental agreements confined to the premises rented, (vi)
deposits or pledges made in connection with, or to secure payment of, worker’s
compensation, unemployment insurance, old age pension or other social security
programs mandated under applicable Laws, (vii) statutory or common law liens in
favor of carriers, warehousemen, mechanics and materialmen to secure claims for
labor, materials or supplies and other like liens to the extent amounts owed the
lien claimant (or potential lien claimant) thereunder are included in trade or
accounts payable, (viii) liens in respect of consignment arrangements securing
the consigned inventory and any proceeds therefrom, (ix) liens with respect to
personal property leases that secure such personal property and any proceeds
therefrom, (x) purchase money liens, (xi) restrictions on transfer of securities
imposed by applicable state, national and federal securities Laws and (xii) the
Liens set forth in Section 2.12 of the Disclosure Schedule.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, trust, association, organization or other entity.

“Prepaids” shall mean those expenses which the Seller has paid in advance of
receipt of service or product and which will not be prorated at Closing under
the terms of this Agreement.

“Property” shall mean the restaurant, hotel and casino located at 155 East
Tropicana, Las Vegas, Nevada commonly known as the Hooters Hotel and Casino.

“Purchase Price Allocation” shall have the meaning ascribed to it in Section
1.9.

“Purchased Assets” shall have the meaning ascribed to it in Section 1.1

“Purchaser” shall have the meaning ascribed to it in the preamble.

“Real Property” shall mean all of the real property legally described in Section
2.11 of the Disclosure Schedule, together with all right, title and interest, if
any, of Seller in and to all land lying in any street, alley, road or avenue,
open or proposed, in front of or adjoining said land, to the center line
thereof, all of the right, title and interest of Seller, if any, in and to all

39


--------------------------------------------------------------------------------


easements appurtenant to such real property and other easements, grants of
rights, licenses, privileges or other agreements for the benefit of, belonging
to or appurtenant to such real property whether or not situated on such real
property, together with all of Seller’s right, title and interest, if any, in
all gores, strips, tenements, hereditaments, rights, liberties, powers,
privileges, and appurtenances to or to the improvements, or in any way
pertaining to or to the improvements or their use, all of Seller’s right, title
and interest, if any, in choses in action and claims relating to or to the
improvements, and all of Seller’s right, title and interest in and to the bed of
any streets, roads, and avenues open or proposed in front of or adjoining and
all right, title and interest of Seller in and to any award made or to be made
in lieu thereof and in and to any unpaid award for the damage to said land by
reason of a change of grade of any street; together with all buildings, fixtures
and improvements located thereon,, structures (surface and sub-surface), parking
structures other improvements of any description located on the premises,
including, without limitation, the following, to the extent owned by Seller; all
apparatus, equipment and appliances attached to Real Property, such as heating
and air conditioning systems and facilities used to provide any utility
services, parking services, refrigeration, ventilation, garbage disposal,
recreation or other services thereto, and all landscaping and all rights
appurtenant thereto, including water rights, if any, and all of Seller’s right,
title and interest, if any, in and to minerals, oil, gas and other hydrocarbon
substances on or under Real Property.

“Real Property Leases” shall have the meaning ascribed to it in Section 2.11.

“Receivables” shall mean all accounts receivable of the Business.

“Release” with respect to any Hazardous Substances, shall mean any release,
deposit, discharge, emission, leaking, leaching, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing or other
movement of Hazardous Substances into or from soil, groundwater, surface water
or sediment.

“Report” shall have the meaning ascribed to it in Section 1.5.

“Representatives” shall have the meaning ascribed to it in Section 4.2(a).

“Seller” shall have the meaning ascribed to it in the preamble.

“Seller Intellectual Property” shall have the meaning ascribed to it is Section
2.14.

“Seller’s Key Persons” shall have the meaning ascribed to it in Section 2.4(b).

“Seller Plan” shall mean the benefit and compensation plans, contracts, policies
or arrangements covering Seller’s employees that are (i) a “welfare” plan, fund
or program (within the meaning of Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)); (ii) a “pension” plan, fund or
program (within the meaning of Section 3(2) of ERISA); (iii) an incentive
compensation plan; (iv) an employment, consulting, termination, retention,
indemnification or severance agreement, plan or arrangement; or (v) a
nonqualified deferred compensation plan (within the meaning of Section 409A of
the Code and associated Treasury Department guidance, including IRS Notice
2005-1), or an “excess benefit plan” (within the meaning of Section 3(36) of
ERISA) or a fringe benefit or perquisite plan, arrangement or policy; in each
case, that are entered into, established by, or sponsored or

40


--------------------------------------------------------------------------------


maintained by or contributed to or required to be contributed to by Seller or by
any trade or business, whether or not incorporated (an “ERISA Affiliate”), that
together with Seller would be deemed a “single employer” within the meaning of
Section 4001(b) of ERISA or to which Seller or an ERISA Affiliate is party.

“Settled Claim” shall mean a Claim by Purchaser under Section 6.1(b) that has
been finally resolved.

“Straddle Period” shall mean a taxable year or period beginning on or before,
and ending after, the Closing Date.

“Subsidiary” shall mean any United States or foreign corporation, partnership,
limited liability company, joint venture or other legal entity of which a
Person, either alone or together with any other Subsidiary, owns, directly or
indirectly, more than 50% of the stock or other equity interests of such
corporation or other legal entity.

“Tangible Personal Property” shall have the meaning ascribed to it in Section
2.12.

“Tax” or “Taxes” shall mean any and all taxes, including any interest,
penalties, or other additions to tax that may become payable in respect thereof
and the payment pursuant to any indemnity or reimbursement obligation with
respect thereto, imposed by any Tax Authority, which taxes shall include,
without limiting the generality of the foregoing, all Income Taxes, profits
taxes, taxes on gains, alternative minimum taxes, estimated taxes, payroll and
employee withholding taxes, gambling withholding, unemployment insurance taxes,
social security taxes, welfare taxes, disability taxes, severance taxes, license
charges, taxes on stock, sales and use taxes, ad valorem taxes, value added
taxes, excise taxes, franchise taxes, gross receipts taxes, business license
taxes, occupation taxes, real or personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers’ compensation taxes, and other
taxes, fees, duties, levies, customs, tariffs, imposts, assessments, obligations
and charges of the same or of a similar nature to any of the foregoing.

“Tax Authority” shall mean any United States or non-United States federal,
national, state, provincial, county, municipal or other local government, any
subdivision, agency, commission or authority thereof, or any quasi-governmental
body exercising any taxing authority or any other authority exercising Tax
regulatory authority.

“Tax Return” shall mean any and all returns, reports, information returns,
declarations, statements, certificates, bills, schedules, documents, claims for
refund, or other written information of or with respect to any Tax which is
supplied to or required to be supplied to any Tax Authority, including any
attachments, amendments and supplements thereto.

“Third Party Claim” shall have the meaning ascribed to it in Section 6.1(h).

“Third Party Holdback” shall have the meaning ascribed to it in Section 1.7.

“Title Company” shall have the meaning ascribed to it in Section 5.2(g).

“Title Policy” shall have the meaning ascribed to it in Section 5.2(g).

41


--------------------------------------------------------------------------------


“Trade Secrets” shall have the meaning ascribed to it in Section 2.14(b)(iv).

 “Transactions” shall mean the transactions contemplated by Section ARTICLE I of
this Agreement.

“Transfer Documents” shall have mean (i) one or more grant bargain and sale
deeds relating to the Real Property, (ii) such documents as may be required to
convey and transfer the Seller Intellectual Property, (iii) assignments of all
Contracts, Leases, Licenses and Permits to be assigned to Purchaser, (iv) title
transfer documents related to all vehicles that are Purchased Assets, (i) a bill
of sale relating to all Purchased Assets so transferable and (vi) such other
documents and instruments as may be requested by Purchaser for the purpose of
causing the transfer, assignment and conveyance of the Purchased Assets to
Purchaser.

“Transfer Taxes” shall mean any and all transfer Taxes (excluding Taxes measured
in whole or in part by net income), including without limitation sales, use,
excise, stock, stamp, documentary, filing, recording, permit, license,
authorization and similar Taxes, fees, duties, levies, customs, tariffs,
imposts, assessments, obligations and charges of the same or of a similar nature
to any of the foregoing.

“WARN Act” shall have the meaning ascribed to it in Section 2.9(c).


8.2           INTERPRETATION.

(a)           Whenever the words “include,” “includes” or “including” are used
in this Agreement they shall be deemed to be followed by the words “without
limitation.”

(b)           The words “hereof”, “hereby”, “herein” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
article, section, paragraph, exhibit and schedule references are to the
articles, sections, paragraphs, exhibits and schedules of this Agreement unless
otherwise specified.

(c)           The plural of any defined term shall have a meaning correlative to
such defined term, the singular of any defined term shall have a meaning
correlative to such term defined in the plural and words denoting any gender
shall include all genders.  Where a word or phrase is defined herein, each of
its other grammatical forms shall have a corresponding meaning.

(d)           A reference to any party to this Agreement or any other agreement
or document shall include such party’s permitted successors and permitted
assigns.

(e)           A reference to any legislation or to any provision of any
legislation shall include any amendment, modification or re-enactment thereof,
any legislative provision substituted therefore and all regulations and
statutory instruments issued thereunder or pursuant thereto.

(f)            The parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this

42


--------------------------------------------------------------------------------


Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.


ARTICLE IX


MISCELLANEOUS AND GENERAL


9.1           PAYMENT OF EXPENSES AND OTHER PAYMENTS.  WHETHER OR NOT THE
TRANSACTIONS SHALL BE CONSUMMATED AND EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, EACH PARTY HERETO SHALL PAY ITS OWN EXPENSES INCIDENT TO PREPARING,
ENTERING INTO AND CARRYING OUT THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS.


9.2           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED ONLY BY A WRITTEN
AGREEMENT SIGNED BY EACH OF THE PARTIES HERETO OR BY A WAIVER IN ACCORDANCE WITH
SECTION 9.3.


9.3           WAIVER AND EXTENSION.  AT ANY TIME PRIOR TO THE CLOSING DATE, THE
PARTIES MAY (A) EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF THE OBLIGATIONS OR
OTHER ACTS OF THE OTHER PARTIES HERETO, (B) WAIVE ANY INACCURACIES IN THE
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN OR IN ANY DOCUMENT DELIVERED
PURSUANT HERETO OR (C) EXCEPT TO THE EXTENT PROHIBITED BY LAW, WAIVE COMPLIANCE
WITH ANY OF THE AGREEMENTS DESCRIBED OR CONDITIONS CONTAINED HEREIN.  ANY
AGREEMENT ON THE PART OF A PARTY HERETO TO ANY SUCH EXTENSION OR WAIVER SHALL BE
VALID ONLY IF SET FORTH IN AN INSTRUMENT IN WRITING SIGNED BY SUCH PARTY.  THE
FAILURE OF ANY PARTY AT ANY TIME OR TIMES TO DEMAND PERFORMANCE OF ANY PROVISION
HEREOF SHALL IN NO MANNER AFFECT THE RIGHT OF SUCH PARTY AT A LATER TIME TO
ENFORCE THE SAME OR ANY OTHER PROVISION OF THIS AGREEMENT.  NO WAIVER OF ANY
CONDITION OR THE BREACH OF ANY TERM CONTAINED IN THIS AGREEMENT IN ONE OR MORE
INSTANCES SHALL BE DEEMED TO BE A, OR CONSTRUED AS A, FURTHER OR CONTINUING
WAIVER OF SUCH CONDITION OR BREACH OR OF ANY OTHER CONDITION OR BREACH.


9.4           COUNTERPARTS.  FOR THE CONVENIENCE OF THE PARTIES HERETO, THIS
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH SUCH COUNTERPART
BEING DEEMED TO BE AN ORIGINAL INSTRUMENT, AND ALL SUCH COUNTERPARTS SHALL
TOGETHER CONSTITUTE ONE AGREEMENT.


9.5           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES THEREOF.


9.6           SPECIFIC PERFORMANCE.  SELLER RECOGNIZES AND AGREES THAT
PURCHASER’S REMEDIES AT LAW WOULD BE INADEQUATE TO COMPENSATE IT FOR ANY FAILURE
OF SELLER TO CONSUMMATE THE TRANSACTIONS.  ACCORDINGLY, SELLER AGREES THAT
PURCHASER MAY SEEK SPECIFIC PERFORMANCE OF THIS AGREEMENT AND WAIVES ANY RIGHT
TO OPPOSE OR OBJECT TO SUCH SPECIFIC PERFORMANCE.


9.7           SUBMISSION TO JURISDICTION.  EACH PARTY UNCONDITIONALLY AND
IRREVOCABLY AGREES TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE APPROPRIATE
COURT IN LAS VEGAS, NEVADA (A “LAS VEGAS COURT”) FOR THE PURPOSE OF ANY DISPUTE,
CONTROVERSY OR CLAIM ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE BREACH,
TERMINATION OR VALIDITY THEREOF, AND FOR PROCEEDINGS ARISING OUT OF OR RELATING
TO THE ENFORCEMENT OF ANY AGREEMENT TO ARBITRATE ANY DISPUTE HEREUNDER, AND TO
THE NON-EXCLUSIVE JURISDICTION OF THE LAS VEGAS COURT AND TO THE COURTS OF ITS
OWN DOMICILE FOR THE

43


--------------------------------------------------------------------------------



ENFORCEMENT OF ANY DECISION OF ANY ARBITRATORS DULY APPOINTED UNDER THIS
AGREEMENT.  EACH PARTY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTIONS
WHICH THEY MAY HAVE NOW OR IN THE FUTURE TO SUCH JURISDICTION, INCLUDING ANY
OBJECTIONS BY REASON OF LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
INCONVENIENT FORUM.


9.8           NOTICES.  ANY NOTICE, REQUEST, INSTRUCTION, CLAIM, DEMAND OR OTHER
DOCUMENT TO BE GIVEN HEREUNDER BY ANY PARTY TO ANOTHER PARTY SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND RECEIVED WHEN DELIVERED PERSONALLY, UPON RECEIPT
OF A TRANSMISSION CONFIRMATION (WITH A CONFIRMING COPY SENT BY OVERNIGHT
COURIER) IF SENT BY FACSIMILE OR LIKE TRANSMISSION AND ON THE NEXT BUSINESS DAY
WHEN SENT BY EMAIL (WITH A CONFIRMING COPY SENT BY OVERNIGHT COURIER) OR BY
FEDERAL EXPRESS, UNITED PARCEL SERVICE, EXPRESS MAIL, OR OTHER REPUTABLE
OVERNIGHT COURIER, AS FOLLOWS:

(a)           If to Purchaser, to:

Hedwig Las Vegas Top Tier, LLC

2587 S. Westgate Ave.
Los Angeles, CA 90064
Attention:  Richard Bosworth
Richard@NTHAdvisory.com and HedwigsLV@yahoo.com(email)
(310) 420-6099 (telephone)
(310) 496-3132 (facsimile)

with a copy (which shall not constitute notice) to:

Stoel Rives LLP
111 Sutter Street, Suite 700
San Francisco, CA 94104
Attention:  Alexander Hamilton, Esq.
aehamilton@stoel.com (email)
(415) 617-8954 (telephone)
(415) 676-3000 (facsimile)

(b)           If to Seller to:

155 East Tropicana, LLC.
115 East Tropicana Avenue
Las Vegas, Nevada 89109
Attn:  Michael Hessling
hessling@hooterslv.com (email)
(702) 739-9000 (telephone)
(702) 739-7783(facsimile)

and

44


--------------------------------------------------------------------------------


107 Hampton Road, 2nd Floor
Clearwater, FL 33759
Attn.:  Niel Keifer
Lucy.grinnell@originalhooters.com
(727) 725-2551 (telephone)
(727) 725-4717 (facsimile)

with a copy (which shall not constitute notice) to:

Kummer Kaempfer Bonner Renshaw & Ferrario
3800 Howard Hughes Parkway, 7th Floor
Las Vegas, NV 89169
Attn:  Sherwood Cook
scook@kkbrf.com (email)
(702) 792-7000 (telephone)
(702) 769-9181 (facsimile)

or to such other persons or addresses as may be designated in writing by the
party to receive such notice.  Nothing in this Section 9.8 shall be deemed to
constitute Consent to the manner and address for service of process in
connection with any legal proceeding (including Litigation arising out of or in
connection with this Agreement), which service shall be effected as required by
applicable Law.


9.9           ENTIRE AGREEMENT; ASSIGNMENT.  THIS AGREEMENT (INCLUDING ALL
EXHIBITS AND SCHEDULES HERETO) AND THE CONFIDENTIALITY AGREEMENT TOGETHER
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND SUPERSEDE ALL OTHER PRIOR AGREEMENTS AND
UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF. THIS AGREEMENT SHALL NOT BE ASSIGNED OR TRANSFERRED BY
PURCHASER WITHOUT THE PRIOR WRITTEN CONSENT OF SELLER, WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD.  SUBJECT TO THE PRECEDING SENTENCE, THIS AGREEMENT
SHALL BE BINDING UPON, INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES
AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


9.10         PARTIES IN INTEREST.  EXCEPT AS EXPRESSLY PROVIDED IN ARTICLE VII
RELATING TO INDEMNIFIED PARTIES, THIS AGREEMENT IS NOT INTENDED TO CONFER ANY
RIGHTS OR REMEDIES UPON ANY PERSON EXCEPT THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, AND NOTHING HEREIN, EXPRESS OR
IMPLIED, IS INTENDED TO OR SHALL CONFER UPON ANY OTHER PERSON ANY LEGAL OR
EQUITABLE RIGHT, BENEFIT OR REMEDY OF ANY NATURE WHATSOEVER, INCLUDING ANY
RIGHTS OF EMPLOYMENT FOR ANY SPECIFIED PERIOD, UNDER OR BY REASON OF THIS
AGREEMENT.


9.11         VALIDITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISIONS OF THIS AGREEMENT, EACH OF WHICH SHALL REMAIN IN FULL FORCE AND
EFFECT.  IF ANY TERM OR OTHER PROVISION OF THIS AGREEMENT IS INVALID, ILLEGAL OR
INCAPABLE OF BEING ENFORCED BY ANY LAW OR PUBLIC POLICY, ALL OTHER TERMS AND
PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT
FOR SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS IS NOT
AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO EITHER PARTY HERETO.  UPON SUCH
DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE
OF BEING ENFORCED, THE PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH TO MODIFY

45


--------------------------------------------------------------------------------



THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS
POSSIBLE IN AN ACCEPTABLE MANNER IN ORDER THAT THE TRANSACTIONS ARE CONSUMMATED
AS ORIGINALLY CONTEMPLATED TO THE GREATEST EXTENT POSSIBLE.


9.12         ATTORNEYS’ FEES.  IF ANY DISPUTE AMONG THE PARTIES TO THIS
AGREEMENT RESULTS IN LITIGATION, THE PREVAILING PARTY IN SUCH DISPUTE SHALL BE
ENTITLED TO RECOVER FROM THE LOSING PARTY ALL FEES, COSTS AND EXPENSES OF
ENFORCING ANY RIGHT OF SUCH PREVAILING PARTY UNDER OR WITH RESPECT TO THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, ALL FEES, COSTS AND EXPENSES OF
APPEALS.


9.13         CURRENCY.  ALL REFERENCES TO CURRENCY, MONETARY VALUES AND DOLLARS
SET FORTH HEREIN SHALL MEAN UNITED STATES (U.S.) DOLLARS.


9.14         CAPTIONS.  THE ARTICLE, SECTION AND PARAGRAPH CAPTIONS HEREIN ARE
FOR CONVENIENCE OF REFERENCE ONLY, DO NOT CONSTITUTE PART OF THIS AGREEMENT AND
SHALL NOT BE DEEMED TO LIMIT OR OTHERWISE AFFECT ANY OF THE PROVISIONS HEREOF.


9.15         PUBLIC ANNOUNCEMENTS.  AT ALL TIMES AT OR BEFORE THE CLOSING,
NEITHER SELLER NOR PURCHASER WILL ISSUE OR MAKE ANY REPORTS, STATEMENTS OR
RELEASES TO THE PUBLIC WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY WITHOUT THE CONSENT OF THE OTHER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.  IF EITHER PARTY IS UNABLE TO OBTAIN THE APPROVAL OF ITS
PUBLIC REPORT, STATEMENT OR RELEASE FROM THE OTHER PARTY AND THE PARTY SEEKING
SUCH APPROVAL REASONABLY CONSIDERS SUCH REPORT, STATEMENT OR RELEASE TO BE
REQUIRED BY LAW IN ORDER TO DISCHARGE SUCH PARTY’S DISCLOSURE OBLIGATIONS, THEN
SUCH PARTY MAY MAKE OR ISSUE THE LEGALLY REQUIRED REPORT, STATEMENT OR RELEASE
AND PROMPTLY FURNISH THE OTHER PARTY WITH A COPY THEREOF.  SELLER AND PURCHASER
WILL ALSO OBTAIN THE OTHER PARTY’S PRIOR APPROVAL OF ANY PRESS RELEASE TO BE

46


--------------------------------------------------------------------------------


issued immediately following the Closing announcing the consummation of the
transactions contemplated by this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HEDWIGS LAS VEGAS TOP TIER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

Hedwigs Las Vegas GP, LLC,

 

 

 

a Delaware limited liability company

 

 

Its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

NTH Advisory Group, LLC

 

 

 

a California limited liability

 

 

 

company

 

 

 

Its managing member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard Bosworth

 

 

 

 

Name:  Richard Bosworth

 

 

 

Title:  Managing Member

 

 

 

 

 

 

 

 

 

 

155 EAST TROPICANA, LLC

 

 

a Nevada limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Neil G. Kiefer

 

 

 

 

Name:  Neil G. Kiefer

 

 

 

Title:  Chief Executive Officer

 

47


--------------------------------------------------------------------------------